Exhibit 10.1

 

ALLIANT TECHSYSTEMS INC.

Nonqualified Deferred Compensation Plan

Master Plan Document

 

 

 

Alliant Techsystems Inc.

 

Nonqualified Deferred Compensation Plan

 

 

 

 

As Amended and Restated

 

Effective January 1, 2005

 

As Further Adopted on September 6, 2007

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

ARTICLE 1

Definitions

 

1

 

 

 

 

ARTICLE 2

Selection, Enrollment, Eligibility

 

6

 

 

 

 

2.1

Selection

 

6

2.2

Enrollment and Eligibility Requirements; Commencement of Participation

 

6

2.3

Termination of a Participant’s Eligibility

 

7

 

 

 

 

ARTICLE 3

Deferral Commitments; Company Contribution Amounts; Company Restoration Matching
Amounts ;Vesting; Crediting; Taxes

 

7

 

 

 

 

3.1

Minimum Deferrals

 

7

3.2

Maximum Deferral

 

8

3.3

Election to Defer; Effect of Election Form

 

8

3.4

Withholding and Crediting of Annual Deferral Amounts

 

9

3.5

Company Contribution Amount

 

9

3.6

Company Restoration Matching Amount

 

9

3.7

Crediting of Amounts after Benefit Distribution

 

10

3.8

Vesting

 

10

3.9

Crediting and Debiting of Account Balances

 

10

3.10

FICA and Other Taxes

 

12

 

 

 

 

ARTICLE 4

Scheduled Distribution; Unforeseeable Financial Emergencies

 

12

 

 

 

 

4.1

Scheduled Distribution

 

12

4.2

Postponing Scheduled Distributions

 

13

4.3

Certain Benefits Take Precedence Over Scheduled Distributions

 

13

4.4

Withdrawal Payout; Suspensions for Unforeseeable Financial Emergencies

 

13

 

 

 

 

ARTICLE 5

Retirement Benefit

 

14

 

 

 

 

5.1

Retirement Benefit

 

14

5.2

Payment of Retirement Benefit

 

14

 

 

 

 

ARTICLE 6

Termination Benefit

 

15

 

 

 

 

6.1

Termination Benefit

 

15

6.2

Payment of Termination Benefit

 

15

 

i

--------------------------------------------------------------------------------


 

ARTICLE 7

Disability Benefit

 

16

 

 

 

 

7.1

Disability Benefit

 

16

7.2

Payment of Disability Benefit

 

16

 

 

 

 

ARTICLE 8

Death Benefit

 

16

 

 

 

 

8.1

Death Benefit

 

16

8.2

Payment of Death Benefit

 

16

 

 

 

 

ARTICLE 9

Form of Payment

 

16

 

 

 

 

9.1

Payment in Cash or Common Stock

 

16

9.2

Relation to Stock Incentive Plan

 

16

 

 

 

 

ARTICLE 10

Beneficiary Designation

 

17

 

 

 

 

10.1

Beneficiary

 

17

10.2

Beneficiary Designation; Change; Spousal Consent

 

17

10.3

Acknowledgement

 

17

10.4

No Beneficiary Designation

 

17

10.5

Doubt as to Beneficiary

 

17

10.6

Discharge of Obligations

 

17

 

 

 

 

ARTICLE 11

Leave of Absence

 

18

 

 

 

 

11.1

Paid Leave of Absence

 

18

11.2

Unpaid Leave of Absence

 

18

 

 

 

 

ARTICLE 12

Termination of Plan, Amendment or Modification

 

18

 

 

 

 

12.1

Termination of Plan

 

18

12.2

Amendment

 

19

12.3

Effect of Payment

 

19

 

 

 

 

ARTICLE 13

Administration

 

19

 

 

 

 

13.1

Committee Duties

 

19

13.2

Agents

 

19

13.3

Binding Effect of Decisions

 

19

13.4

Indemnity

 

20

13.5

Employer Information

 

20

 

 

 

 

ARTICLE 14

Other Benefits and Agreements

 

20

 

 

 

 

14.1

Coordination with Other Benefits

 

20

 

ii

--------------------------------------------------------------------------------


 

ARTICLE 15

Claims Procedures

 

20

 

 

 

 

15.1

Presentation of Claim

 

20

15.2

Notification of Decision

 

20

15.3

Review of a Denied Claim

 

21

15.4

Decision on Review

 

21

15.5

Legal Action

 

22

15.6

Determinations

 

22

 

 

 

 

ARTICLE 16

Trust

 

22

 

 

 

 

16.1

Establishment of the Trust

 

22

16.2

Interrelationship of the Plan and the Trust

 

22

16.3

Distributions From the Trust

 

22

 

 

 

 

ARTICLE 17

Miscellaneous

 

22

 

 

 

 

17.1

Status of Plan

 

22

17.2

Unsecured General Creditor

 

23

17.3

Employer’s Liability

 

23

17.4

Nonassignability

 

23

17.5

Not a Contract of Employment

 

23

17.6

Furnishing Information

 

23

17.7

Terms

 

23

17.8

Captions

 

23

17.9

Governing Law

 

24

17.10

Notice

 

24

17.11

Successors

 

24

17.12

Spouse’s Interest

 

24

17.13

Validity

 

24

17.14

Incompetent

 

24

17.15

Deduction Limitation on Benefit Payments

 

25

17.16

Insurance

 

25

 

 

 

 

APPENDIX A - PRIOR PLAN STATEMENT

 

A-1

 

iii

--------------------------------------------------------------------------------


 

ALLIANT TECHSYSTEMS INC.

NONQUALIFIED DEFERRED COMPENSATION PLAN

Amended and Restated Effective January 1, 2005

As Further Adopted on September 6, 2007

 

History and Purpose

 

Effective January 1, 2003, ALLIANT TECHSYSTEMS INC., a Delaware corporation
(hereinafter, the “Company”), established a nonqualified, unfunded deferred
compensation plan (the “Plan”) which is currently embodied in a document titled
“ALLIANT TECHSYSTEMS INC. NONQUALIFIED DEFERRED COMPENSATION PLAN (As amended
and Restated March 18, 2003)” as amended (the “Prior Plan Statement”). Deferred
compensation credited under the Plan which relates entirely to services
performed on or before December 31, 2004 shall continue to be governed by the
terms of the Prior Plan Statement, attached hereto as Appendix A. Deferred
compensation credited under the Plan which relates all or in part to services
performed on or after January 1, 2005 shall be governed by the terms of this
Plan restatement, the terms of which are intended to comply with the deferred
compensation provisions in the American Jobs Creation Act of 2004. Clarifying
amendments were made on September 6, 2007 to comply with the American Jobs
Creation Act of 2004.

 

The purpose of this Plan is to provide specified benefits to a select group of
management or highly compensated Employees who contribute materially to the
continued growth, development and future business success of the Company and its
subsidiaries. This Plan is nonqualified and unfunded for tax purposes and for
purposes of Title I of ERISA.

 

ARTICLE 1
Definitions

 

For the purposes of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:

 

1.1           “Account Balance” shall mean, with respect to a Participant, an
entry on the records of the Employer equal to the sum of the Participant’s
Annual Accounts. The Account Balance shall be a bookkeeping entry only and shall
be utilized solely as a device for the measurement and determination of the
amounts to be paid to a Participant, or his or her designated Beneficiary,
pursuant to this Plan.

 

1.2           “Annual Account” shall mean, with respect to a Participant, an
entry on the records of the Employer equal to the following amount: (i) the sum
of the Participant’s Annual Deferral Amount, Company Contribution Amount and
Company Restoration Matching Amount for any one Plan Year, plus (ii) amounts
credited or debited to such amounts pursuant to this Plan, less (iii) all
distributions made to the Participant or his or her Beneficiary pursuant to this
Plan that relate to the Annual Account for such Plan Year. The Annual Account
shall be a bookkeeping entry only and shall be utilized solely as a device for
the measurement and determination of the amounts to be paid to a Participant, or
his or her designated Beneficiary, pursuant to this Plan.

 

1.3           “Annual Deferral Amount” shall mean that portion of a
Participant’s Base Salary, Performance Cash and Performance Shares that a
Participant defers in accordance with Article 3 for any one Plan Year, without
regard to whether such amounts are withheld and credited during such Plan

 

1

--------------------------------------------------------------------------------


 

Year. In the event of a Participant’s Retirement, Disability, death or
Termination of Employment prior to the end of a Plan Year, such year’s Annual
Deferral Amount shall be the actual amount withheld prior to such event.

 

1.4           “Annual Installment Method” shall be an annual installment payment
over the number of years selected by the Participant in accordance with this
Plan, calculated as follows: (i) for the first annual installment, the
Participant’s vested portion of each Annual Account shall be calculated as of
the close of business on the Participant’s Benefit Distribution Date, and (ii)
for remaining annual installments, the vested portion of each applicable Annual
Account shall be calculated on each anniversary of the Benefit Distribution Date
(or if such calculation date is not a business day, the preceding business day).
Each annual installment shall be calculated by multiplying this balance by a
fraction, the numerator of which is one and the denominator of which is the
remaining number of annual payments due the Participant. By way of example, if
the Participant elects a 10-year Annual Installment Method as the form of
Retirement Benefit for an Annual Account, the first payment shall be 1/10 of the
vested balance of such Annual Account, calculated as described in this
definition. The following year, the payment shall be 1/9 of the vested balance
of such Annual Account, calculated as described in this definition.

 

1.5           “Annual Performance Share Amount” shall mean the portion of the
Participant’s Annual Deferral Amount, if any, representing Performance Shares
deferred in accordance with Article 3 of the Plan. Annual Performance Share
Amounts shall be credited to the Performance Share Accounts of Participants,
determined by the number of performance shares that would otherwise be paid
based upon the achievement of the performance goals and the other requirements
for the payment of performance shares, but for the election to defer.

 

1.6           “Base Salary” shall mean the annual cash compensation relating to
services performed during any calendar year, excluding distributions from
nonqualified deferred compensation plans, bonuses, commissions, overtime, fringe
benefits, profit sharing contributions, stock options, relocation expenses,
incentive payments, non-monetary awards, and automobile and other allowances
paid to a Participant for employment services rendered (whether or not such
allowances are included in the Employee’s gross income). Base Salary shall be
calculated before reduction for compensation voluntarily deferred or contributed
by the Participant pursuant to all qualified or nonqualified plans of any
Employer and shall be calculated to include amounts not otherwise included in
the Participant’s gross income under Code Sections 125, 402(e)(3), 402(h), or
403(b) pursuant to plans established by any Employer; provided, however, that
all such amounts will be included in compensation only to the extent that had
there been no such plan, the amount would have been payable in cash to the
Employee. In no event shall Base Salary include any amounts payable to the
Participant prior to the commencement of his or her participation in this Plan.

 

1.7           “Beneficiary” shall mean one or more persons, trusts, estates or
other entities, designated in accordance with Article 10, that are entitled to
receive benefits under this Plan upon the death of a Participant.

 

1.8           “Beneficiary Designation Form” shall mean the form established
from time to time by the Senior Vice President of Human Resources that a
Participant completes, signs and returns to the Company to designate one or more
Beneficiaries.

 

2

--------------------------------------------------------------------------------


 

1.9           “Benefit Distribution Date” shall mean the date that triggers
distribution of a Participant’s vested Account Balance. A Participant’s Benefit
Distribution Date shall be the earliest to occur of any one of the following:

 

(a)           If the Participant Retires, his or her Benefit Distribution Date
shall be the last day of the six-month period immediately following the date on
which the Participant Retires; provided, however, in the event the Participant
changes his or her Retirement Benefit election for one or more Annual Accounts
in accordance with Section 5.2(a), his or her Benefit Distribution Date for such
Annual Account(s) shall be postponed in accordance with such Section 5.2(a); or

 

(b)           If the Participant experiences a Termination of Employment, his or
her Benefit Distribution Date shall be the last day of the six-month period
immediately following the date on which the Participant experiences a
Termination of Employment; provided, however, in the event the Participant
elects to receive one or more Annual Accounts as of the first anniversary of his
or her Termination of Employment in accordance with Section 6.2, his or her
Benefit Distribution Date shall be postponed in accordance with such Section
6.2; or

 

(c)           The date on which the Company is provided with proof that is
satisfactory to the Senior Vice President of Human Resources of the
Participant’s death, if the Participant dies prior to the complete distribution
of his or her vested Account Balance.

 

1.10         “Board” shall mean the board of directors of the Company.

 

1.11         “CEO” shall mean the Chief Executive Officer of the Company.

 

1.12         “Claimant” shall have the meaning set forth in Section 15.1.

 

1.13         “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time.

 

1.14         “Committee” shall mean the Personnel and Compensation Committee
(also known as the “P&C”) of the Board of Directors of the Company.

 

1.15         “Company” shall mean ALLIANT TECHSYSTEMS INC., a Delaware
corporation, and any successor to all or substantially all of the Company’s
assets or business.

 

1.16         “Company Contribution Account” shall mean (i) the sum of the
Participant’s Company Contribution Amounts, plus (ii) amounts credited or
debited to the Participant’s Company Contribution Account in accordance with
this Plan, less (iii) all distributions made to the Participant or his or her
Beneficiary pursuant to this Plan that relate to the Participant’s Company
Contribution Account.

 

1.17         “Company Contribution Amount” shall mean, for any one Plan Year,
the amount determined in accordance with Section 3.5.

 

1.18         “Company Restoration Matching Account” shall mean (i) the sum of
all of a Participant’s Company Restoration Matching Amounts, plus (ii) amounts
credited or debited to the Participant’s Company Restoration Matching Account in
accordance with this Plan, less (iii) all distributions made to the Participant
or his or her Beneficiary pursuant to this Plan that relate to the Participant’s
Company Restoration Matching Account.

 

3

--------------------------------------------------------------------------------


 

1.19         “Company Restoration Matching Amount” shall mean, for any one Plan
Year, the amount determined in accordance with Section 3.6.

 

1.20         “Death Benefit” shall mean the benefit set forth in Article 8.

 

1.21         “Deduction Limitation” shall mean the limitation on a benefit that
may otherwise be distributable pursuant to the provisions of this Plan, as set
forth in Section 17.15.

 

1.22         “Deferral Account” shall mean (i) the sum of all of a Participant’s
Annual Deferral Amounts, plus (ii) amounts credited or debited to the
Participant’s Deferral Account in accordance with this Plan, less (iii) all
distributions made to the Participant or his or her Beneficiary pursuant to this
Plan that relate to his or her Deferral Account.

 

1.23         “Disability” or “Disabled” shall mean that a Participant is (i)
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident or health
plan covering employees of the Participant’s Employer.

 

1.24         “Disability Benefit” shall mean the benefit set forth in Article 7.

 

1.25         “Election Form” shall mean the form, which may be in electronic
format, established from time to time by the Committee that a Participant
completes, signs and returns to the Company to make an election under the Plan.

 

1.26         “Employee” shall mean a person who is an employee of any Employer.

 

1.27         “Employer(s)” shall mean the Company and/or any of its subsidiaries
(now in existence or hereafter formed or acquired) that have employees who
participate in the Plan.

 

1.28         “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time.

 

1.29         “401(k) Plan” shall mean a plan adopted by the Employer that is
qualified under Code Section 401(a) that contains a cash or deferral arrangement
described in Code Section 401(k), as amended from time to time.

 

1.30         “Participant” shall mean any Employee (i) who is selected to
participate in the Plan and (ii) who submits an executed Election Form and
Beneficiary Designation Form, which are accepted by the Company.

 

1.31         “Performance Cash” shall mean any performance-based cash
compensation, in addition to Base Salary, earned by a Participant under any
Employer’s annual or long-term bonus and incentive plans for services rendered
during a performance period of at least 12 months, as further specified on an
Election Form approved by the Committee in its sole discretion.

 

1.32         “Performance Shares” shall mean any performance-based stock
compensation earned by a Participant under any Employer performance award plan
for services rendered during a performance period of at least 12 months, as
further specified on an Election Form approved by the Committee in its sole
discretion.

 

4

--------------------------------------------------------------------------------


 

1.33         “Performance Share Account” shall mean the portion of the Deferral
Account equal to (i) the sum of all of a Participant’s Annual Performance Share
Amounts, plus (ii) the value of the number of additional share units credited as
a result of stock dividends or deemed reinvestment of cash dividends, less (iii)
all distributions made to the Participant or his or her Beneficiary pursuant to
this Plan that relate to his or her Performance Share Account.

 

1.34         “PIC” shall mean the ATK Pension Investment Committee.

 

1.35         “Plan” shall mean the ALLIANT TECHSYSTEMS INC. Nonqualified
Deferred Compensation Plan, which shall be evidenced by this instrument, as it
may be amended from time to time.

 

1.36         “Plan Year” shall mean a period beginning on January 1 of each
calendar year and continuing through December 31 of such calendar year.

 

1.37         “Prior Plan Statement” shall mean the document, attached hereto as
Appendix A and which is a part of the Plan, titled “ALLIANT TECHSYSTEMS INC.
NONQUALIFIED DEFERRED COMPENSATION PLAN (As amended and Restated March 18,
2003)” as amended.

 

1.38         “PRC” shall mean the ATK Pension and Retirement Committee.

 

1.39         “Retirement”, “Retire(s)” or “Retired” shall mean, with respect to
an Employee, separation from service with all Employers and all entities treated
as members of the same controlled group with any Employer under Code Section
414(b) or (c), for any reason other than a leave of absence, death or Disability
on or after the attainment of age 55 with two Years of Service. Controlled group
membership shall be determined by substituting “at least 50 percent” for “at
least 80 percent” each place it appears in Code Section 1563(a)(1), (2) and (3),
and by substituting “at least 50 percent” for “at least 80 percent” each place
it appears in Treas. Reg. §1.414(c)-2.

 

1.40         “Retirement Benefit” shall mean the benefit set forth in Article 5.

 

1.41         “Scheduled Distribution” shall mean the distribution set forth in
Section 4.1.

 

1.42         “Section 16 Officer” shall mean an “officer” of the Company as
defined in the rules promulgated under Section 16 of the Securities Exchange Act
of 1934, as amended.

 

1.43         “Senior Vice President of Human Resources” shall mean the most
senior officer of the Company in charge of the human resources function at the
time the action is taken with respect to the Plan.

 

1.44         “Terminate the Plan” or “Termination of the Plan” shall mean a
determination by the Committee that (i) all Participants shall no longer be
eligible to participate in the Plan, (ii) all deferral elections for such
Participants shall terminate, and (iii) such Participants shall no longer be
eligible to receive Company contributions under this Plan.

 

1.45         “Termination Benefit” shall mean the benefit set forth in Article
6.

 

1.46         “Termination of Employment” shall mean the separation from service
with all Employers and all entities treated as members of the same controlled
group with any Employer under Code Section 414(b) or (c), voluntarily or
involuntarily, for any reason other than Retirement, Disability, death or an
authorized leave of absence. Controlled group membership shall be determined by
substituting “at least 50 percent” for “at least 80 percent” each place it
appears in Code Section 1563(a)(1), (2) and (3), and by substituting “at least
50 percent” for “at least 80 percent” each place it appears in Treas. Reg.
§1.414(c)-2.

 

5

--------------------------------------------------------------------------------


 

1.47         “Trust” shall mean one or more trusts established by the Company in
accordance with Article 16.

 

1.48         “Unforeseeable Financial Emergency” shall mean an unanticipated
emergency that is caused by an event beyond the control of the Participant that
would result in severe financial hardship to the Participant resulting from (i)
a sudden and unexpected illness or accident of the Participant, the
Participant’s spouse, or a dependent of the Participant, (ii) a loss of the
Participant’s property due to casualty, or (iii) such other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant, all as determined in the sole discretion
of the Senior Vice President of Human Resources or, in the case of a Section 16
Officer, the Committee.

 

1.49         “Years of Service” shall mean an Employee’s period of service with
ALLIANT TECHSYSTEMS INC. or a related Employer measured in full years. A
Participant shall receive credit for one full year of “Service” for each Plan
Year in which the Participant had at least 1,000 hours of service for a
participating Employer or related Employer.

 

ARTICLE 2

 

Selection, Enrollment, Eligibility

 

2.1           Selection.  Participation in the Plan shall be limited to a select
group of management or highly compensated Employees, as determined by the CEO in
his or her sole discretion; provided, however, that all Section 16 Officers
shall be eligible to participate in the Plan (while employed as a Section 16
Officer) and need not be selected by the CEO in order to be eligible to
participate in the Plan.

 

2.2           Enrollment and Eligibility Requirements; Commencement of
Participation.  As a condition to participation, each selected Employee who is
eligible to participate in the Plan effective as of the first day of a Plan Year
shall complete, execute and return to the Company an Election Form and a
Beneficiary Designation Form prior to the first day of such Plan Year, or such
other earlier deadline as may be established by the Senior Vice President of
Human Resources in his or her sole discretion. In addition, the Committee may
establish from time to time such other enrollment requirements as it determines,
in its sole discretion, are necessary.

 

(a)           A selected Employee who first becomes eligible to participate in
this Plan after the first day of a Plan Year must complete these requirements
within 30 days after he or she first becomes eligible to participate in the
Plan, or within such other earlier deadline as may be established by the Senior
Vice President of Human Resources, in his or her sole discretion, in order to
participate for that Plan Year. In such event, such person’s participation in
this Plan shall not commence earlier than 30 days after he or she first becomes
eligible to participate in the Plan or, in the case of an Employee who is not a
Section 16 Officer, on the date determined by the Senior Vice President of Human
Resources, and such person shall not be permitted to defer under this Plan any
portion of his or her Base Salary, Performance Cash and/or Performance Shares
that are paid with respect to services performed prior to his or her
participation commencement date, except to the extent permissible under Code
Section 409A and related Treasury guidance or Regulations.

 

6

--------------------------------------------------------------------------------


 

(b)           Each selected Employee who is eligible to participate in the Plan
shall commence participation in the Plan only after the Employee has met all
enrollment requirements set forth in this Plan and required by the Committee,
including returning all required documents to the Company within the specified
time period. Notwithstanding the foregoing, the Company shall process such
Participant’s deferral election as soon as administratively practicable after
such deferral election is submitted to the Company.

 

(c)           If an Employee fails to meet all requirements contained in this
Section 2.2 within the period required, that Employee shall not be eligible to
participate in the Plan during such Plan Year.

 

2.3           Termination of a Participant’s Eligibility.   The CEO (or in the
case of a Section 16 Officer, the Committee) shall have the right, in his or her
sole discretion, to (i) prevent the Participant from making future deferral
elections, and/or (ii) take further action that the CEO or the Committee deems
appropriate. Notwithstanding the foregoing, in the event of a Termination of the
Plan in accordance with Section 1.43, the termination of the affected
Participants’ eligibility for participation in the Plan shall not be governed by
this Section 2.3, but rather shall be governed by Section 1.43 and Section 12.1.
In the event that a Participant is no longer eligible to defer compensation
under this Plan, the Participant’s Account Balance shall continue to be governed
by the terms of this Plan until such time as the Participant’s Account Balance
is paid in accordance with the terms of this Plan.

 

ARTICLE 3

 

Deferral Commitments; Company Contribution Amounts;

Company Restoration Matching Amounts; Vesting; Crediting; Taxes

 

3.1           Minimum Deferrals.

 

(a)           Annual Deferral Amount. For each Plan Year, a Participant may
elect to defer, as his or her Annual Deferral Amount, Base Salary, Performance
Cash and/or Performance Shares in the following minimum amounts for each
deferral elected:

 

Cash Compensation

 

Minimum Amount

 

Base Salary

 

1

%

Performance Cash

 

1

%

 

Equity Compensation

 

Deferral Amount

 

Performance Shares

 

1

%

 

If, prior to the beginning of a Plan Year, a Participant has made an election
for less than the stated minimum amounts, or if no election is made, the amount
deferred shall be zero. If, at any time after the beginning of a Plan Year, a
Participant has deferred less than the

 

7

--------------------------------------------------------------------------------


 

stated minimum amounts for that Plan Year, any amount credited to the
Participant’s Account Balance as the Annual Deferral Amount for that Plan Year
shall be distributed to the Participant within 60 days after the last day of the
Plan Year.

 

(b)           Short Plan Year. Notwithstanding the foregoing, if a Participant
first becomes a Participant after the first day of a Plan Year, the minimum
Annual Deferral Amount shall be an amount equal to the minimum set forth above,
multiplied by a fraction, the numerator of which is the number of complete
months remaining in the Plan Year and the denominator of which is 12.

 

3.2           Maximum Deferral.

 

(a)           Annual Deferral Amount. For each Plan Year, a Participant may
elect to defer, as his or her Annual Deferral Amount, Base Salary, Performance
Cash and/or Performance Shares up to the following maximum percentages for each
deferral elected:

 

Deferral

 

Maximum Percentage

 

Base Salary

 

70

%

Performance Cash

 

100

%

Performance Shares

 

100

%

 

(b)           Short Plan Year. Notwithstanding the foregoing, if a Participant
first becomes a Participant after the first day of a Plan Year, the maximum
Annual Deferral Amount shall be limited to the amount of compensation not yet
earned by the Participant as of the date the Participant submits an Election
Form to the Company for acceptance.

 

3.3           Election to Defer; Effect of Election Form.

 

(a)           First Plan Year. In connection with a Participant’s commencement
of participation in the Plan, the Participant shall make an irrevocable deferral
election for the Plan Year in which the Participant commences participation in
the Plan, along with such other elections as the Senior Vice President of Human
Resources (or in the case of a Section 16 Officer, the Committee) deems
necessary or desirable under the Plan. For these elections to be valid, the
Election Form must be completed and signed by the Participant, timely delivered
to the Company (in accordance with Section 2.2 above) and accepted by the
Company.

 

(b)           Subsequent Plan Years. For each succeeding Plan Year, an
irrevocable deferral election for that Plan Year, and such other elections as
the Senior Vice President of Human Resources (or in the case of a Section 16
Officer, the Committee) deems necessary or desirable under the Plan, shall be
made by timely delivering a new Election Form to the Company, in accordance with
the terms of the Plan, before the end of the Plan Year preceding the Plan Year
for which the election is made. If no such Election Form is timely delivered for
a Plan Year, the Annual Deferral Amount shall be zero for that Plan Year.

 

(c)           Performance-Based Compensation. Notwithstanding the foregoing, an
irrevocable deferral election pertaining to Performance Cash or Performance
Shares may be made by timely delivering an Election Form to the Company, in
accordance with the terms of the

 

8

--------------------------------------------------------------------------------


 

Plan, no later than the earlier of (i) six months before the end of the
performance period or (ii) such earlier date as the Senior Vice President of
Human Resources may determine, in his or her sole discretion, for the Plan Year.
For any Plan Year the Committee may determine, in its sole discretion, that any
such election shall be limited to the portion of Performance Cash and/or
Performance Shares designated by the Committee. “Performance-based compensation”
shall be compensation based on services performed over a period of at least 12
months, in accordance with Code Section 409A and related guidance.

 

(d)           Restricted Stock Amounts. Effective January 1, 2005, deferrals of
restricted stock (which do not otherwise qualify as Performance Shares) shall
not be permitted under this Plan. Notwithstanding the foregoing, a Participant’s
election to defer restricted stock which was made on or prior to December 31,
2004 under the terms of the Prior Plan Statement with respect to restricted
stock which vests on or after January 1, 2005 shall be treated as an Annual
Performance Share Amount under this Plan restatement. As of the date on which
such restricted stock amounts vest, such Participant’s Performance Share Account
shall be credited with the number of units equal to the number of shares of ATK
common stock that would have otherwise been delivered to the Participant. Such
units shall become payable in accordance with the terms of this Plan statement
(and not the Prior Plan Statement). Restricted stock deferrals which vested and
were credited to this Plan on or prior to December 31, 2004 shall be governed
exclusively under the terms of the Prior Plan Statement.

 

3.4           Withholding and Crediting of Annual Deferral Amounts.  For each
Plan Year, the Base Salary portion of the Annual Deferral Amount shall be
withheld from each regularly scheduled Base Salary payroll in equal amounts, as
adjusted from time to time for increases and decreases in Base Salary. The
Performance Cash and/or Performance Shares portion of the Annual Deferral Amount
shall be withheld at the time the Performance Cash and/or Performance Shares are
or otherwise would be paid to the Participant, whether or not this occurs during
the Plan Year itself. Annual Deferral Amounts shall be credited to a
Participant’s Deferral Account as soon as reasonably practicable following the
time such amounts would otherwise have been paid to the Participant.

 

3.5           Company Contribution Amount. For each Plan Year, the CEO (or in
the case of a Section 16 Officer, the Committee) may, in his or her sole
discretion, credit any amount to any Participant’s Annual Account under this
Plan, which amount shall be part of the Participant’s Company Contribution
Amount for that Plan Year. The amount so credited to a Participant may be
smaller or larger than the amount credited to any other Participant, and the
amount credited to any Participant for a Plan Year may be zero, even though one
or more other Participants receive a Company Contribution Amount for that Plan
Year. The Company Contribution Amount described in this Section 3.5, if any,
shall be credited to the Participant’s Annual Account for the applicable Plan
Year on a date or dates to be determined by the CEO (or the Committee as
applicable), in his or her sole discretion.

 

3.6           Company Restoration Matching Amount.  A Participant’s Company
Restoration Matching Amount for any Plan Year shall be the amount necessary to
make up for the lost share, if any, of matching contributions (but not elective
deferred contributions) under the 401(k) Plan attributable to the Participant’s
deferrals under this Plan that would have otherwise been

 

9

--------------------------------------------------------------------------------


 

allocated to the account of the Participant under the 401(k) Plan for such Plan
Year. The amount so credited to a Participant under this Plan for any Plan Year
(i) may be smaller or larger than the amount credited to any other Participant
and (ii) may differ from the amount credited to such Participant in the
preceding Plan Year. The Participant’s Company Restoration Matching Amount, if
any, shall be credited to the Participant’s Annual Account for the applicable
Plan Year as soon as administratively practicable after the amount can be
determined for the applicable Plan Year.

 

3.7           Crediting of Amounts after Benefit Distribution.  Notwithstanding
any provision in this Plan to the contrary, if the complete distribution of a
Participant’s vested Account Balance occurs prior to the date on which any
portion of (i) the Annual Deferral Amount that a Participant has elected to
defer in accordance with Section 3.3, (ii) the Company Contribution Amount, or
(iii) the Company Restoration Matching Amount, would otherwise be credited to
the Participant’s Account Balance, such amounts shall not be credited to the
Participant’s Account Balance, but shall be paid to the Participant in a single
lump sum as soon as administratively practicable after the amount can be
determined.

 

3.8           Vesting. A Participant shall at all times be 100% vested in his or
her Account Balance; provided, however, that a Participant shall be vested in
any Company Contribution Amount credited to his or her Company Contribution
Account in accordance with the vesting schedule(s) set forth in his or her
employment agreement or any other agreement entered into between the Participant
and his or her Employer, or as declared by the CEO (or, in the case of a Section
16 Officer, the Committee). A different vesting schedule may apply to each
Company Contribution Amount credited to the Participant’s Company Contribution
Account. If no vesting schedule is specified in such agreements or declared by
the CEO or Committee, as applicable, a Company Contribution Amount shall be 100%
vested.

 

3.9           Crediting and Debiting of Account Balances.  In accordance with,
and subject to, the rules and procedures that are established from time to time
by the PIC, amounts shall be credited or debited to a Participant’s Account
Balance in accordance with the following rules:

 

(a)           Measurement Funds. The Participant may elect one or more of the
measurement funds selected by the PIC, in its sole discretion, which are based
on certain mutual funds or other collective investment vehicles (the
“Measurement Funds”), for the purpose of crediting or debiting additional
amounts to his or her Account Balance (other than the Performance Share
Account). As necessary, the PIC may, in its sole discretion, discontinue,
substitute or add a Measurement Fund. Each such action will take effect as of
the first day of the first calendar quarter that begins at least 30 days after
the day on which the PIC gives Participants advance written notice of such
change.

 

(b)           Election of Measurement Funds. A Participant, in connection with
his or her initial deferral election in accordance with Section 3.3(a) above,
shall elect, on the Election Form, one or more Measurement Fund(s) (as described
in Section 3.9(a) above) to be used to determine the amounts to be credited or
debited to his or her Account Balance (other than the Performance Share
Account). If a Participant does not elect any of the Measurement Funds as
described in the previous sentence, the Participant’s Account Balance (other
than the Performance Share Account) shall automatically be allocated into the
money market Measurement Fund, as determined by the PIC from time to time, in
its

 

10

--------------------------------------------------------------------------------


 

sole discretion. The Participant may (but is not required to) elect, by
submitting an Election Form to the Company that is accepted by the Company, to
add or delete one or more Measurement Fund(s) to be used to determine the
amounts to be credited or debited to his or her Account Balance (other than the
Performance Share Account), or to change the portion of his or her Account
Balance (other than the Performance Share Account) allocated to each previously
or newly elected Measurement Fund. If an election is made in accordance with the
previous sentence, it shall apply as of the first business day that is
administratively practicable, and shall continue thereafter for each subsequent
day in which the Participant participates in the Plan, unless changed in
accordance with the previous sentence.

 

(c)           Proportionate Allocation. In making any election described in
Section 3.9(b) above, the Participant shall specify on the Election Form, in
increments of 1%, the percentage of his or her Account Balance or Measurement
Fund, as applicable, to be allocated/reallocated.

 

(d)           Annual Performance Share Amounts. Annual Performance Shares
Amounts shall be allocated to the ATK common stock Measuring Fund as of the date
on which such performance shares would otherwise have been paid under the
applicable Company stock incentive plan, and the Participant’s Performance Share
Account shall be credited with the number of units equal to the number of shares
of ATK common stock that would have otherwise been delivered to the Participant.

 

(i)            Cash Dividends. An amount shall be credited on any cash dividend
payment date in that number of units equal to the number of shares that could
have been purchased on the dividend payment date, based upon the closing price
of ATK common stock as reported on the New York Stock Exchange for such date,
with the value of the cash dividends paid on shares of stock equal to the number
of units credited to the Performance Share Account as of the record date for
such dividend.

 

(ii)           Changes in ATK Common Stock. In the event that the Committee
shall determine that any dividend or other distribution (whether in the form of
cash, shares, other securities or other property), recapitalization, stock
split, reverse stock split, reorganization, merger, consolidation, split-up,
spin-off, combination, repurchase or exchange of shares of the Company’s common
stock or other securities of the Company, issuance of warrants or other rights
to purchase shares of the Company’s common stock or other securities of the
Company or other similar corporate transaction or event affects the Company’s
common stock such that an adjustment is determined by the Committee to be
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, then the
Committee shall, in such manner as it may deem equitable, adjust the number,
value and/or type of units that are credited to the Participants’ Performance
Share Account.

 

(iii)          Voting. No Participant or Beneficiary shall be entitled to any
voting rights with respect to any units credited to the Performance Share
Account.

 

(e)           Crediting or Debiting Method. The performance of each Measurement
Fund (either positive or negative) will be determined on a daily basis based on
the manner in which

 

11

--------------------------------------------------------------------------------


 

such Participant’s Account Balance has been hypothetically allocated among the
Measurement Funds by the Participant.

 

(f)            No Actual Investment. Notwithstanding any other provision of this
Plan that may be interpreted to the contrary, the Measurement Funds are to be
used for measurement purposes only, and a Participant’s election of any such
Measurement Fund, the allocation of his or her Account Balance thereto, the
calculation of additional amounts and the crediting or debiting of such amounts
to a Participant’s Account Balance shall not be considered or construed in any
manner as an actual investment of his or her Account Balance in any such
Measurement Fund. In the event that the Company or the Trustee (as that term is
defined in the Trust), in its own discretion, decides to invest funds in any or
all of the investments on which the Measurement Funds are based, no Participant
shall have any rights in or to such investments themselves. Without limiting the
foregoing, a Participant’s Account Balance shall at all times be a bookkeeping
entry only and shall not represent any investment made on his or her behalf by
the Company or the Trust; the Participant shall at all times remain an unsecured
creditor of the Company.

 

3.10        FICA and Other Taxes.

 

(a)           Annual Deferral Amounts. For each Plan Year in which an Annual
Deferral Amount is being withheld from a Participant, the Participant’s
Employer(s) shall withhold, in a manner determined by the Employer(s), the
Participant’s share of FICA and other employment taxes on such Annual Deferral
Amount. If necessary, the Company may reduce the Annual Deferral Amount in order
to comply with this Section 3.10.

 

(b)           Company Restoration Matching Account and Company Contribution
Account. When a Participant’s Annual Account is credited with a Company
Restoration Matching Amount and/or Company Contribution Amount (or, if such
amount is subject to a vesting schedule, when such Participant is vested in such
amount), the Participant’s Employer(s) shall withhold, in a manner determined by
the Employer(s), the Participant’s share of FICA and other employment taxes on
such Company Restoration Matching Amount and/or Company Contribution Amount. If
necessary, the Company may reduce the vested portion of the Participant’s
Company Restoration Matching Account or Company Contribution Account, as
applicable, in order to comply with this Section 3.10.

 

(c)           Distributions. The Participant’s Employer(s), or the trustee of
the Trust, shall withhold from any payments made to a Participant under this
Plan all federal, state and local income, employment and other taxes required to
be withheld by the Employer(s), or the trustee of the Trust, in connection with
such payments, in amounts and in a manner to be determined in the sole
discretion of the Employer(s) and the trustee of the Trust.

 

ARTICLE 4
Scheduled Distribution; Unforeseeable Financial Emergencies

 

4.1           Scheduled Distribution.  In connection with each election to defer
an Annual Deferral Amount, a Participant may irrevocably elect to receive a
Scheduled Distribution, in the form of a lump sum payment, from the Plan with
respect to all or a portion of the Annual Account (excluding Annual Performance
Share Amounts and Company Contribution Amounts). The Scheduled

 

12

--------------------------------------------------------------------------------


 

Distribution shall be a lump sum payment in an amount that is equal to the
portion of the Annual Account the Participant elected to have distributed as a
Scheduled Distribution, plus amounts credited or debited in the manner provided
in Section 3.9 above on that amount, calculated as of the close of business on
the date on which the Scheduled Distribution becomes payable (or on the
immediately preceding business day if such date is not a business day). Subject
to the other terms and conditions of this Plan, each Scheduled Distribution
elected shall be paid out during a 60-day period commencing immediately after
the first day of any Plan Year designated by the Participant. The Plan Year
designated by the Participant must be at least three Plan Years after the end of
the Plan Year to which the Participant’s deferral election described in Section
3.3 relates. By way of example, if a Scheduled Distribution is elected for
Annual Accounts that are earned in the Plan Year commencing January 1, 2005, the
Scheduled Distribution would become payable during a 60-day period commencing
January 1, 2009.

 

4.2           Postponing Scheduled Distributions. A Participant may elect to
postpone a Scheduled Distribution described in Section 4.1 above, and have such
amount paid out during a 60-day period commencing immediately after an allowable
alternative distribution date designated by the Participant in accordance with
this Section 4.2. In order to make this election, the Participant must submit a
new Scheduled Distribution Election Form to the Company in accordance with the
following criteria:

 

(a)           Such Scheduled Distribution Election Form must be submitted to and
accepted by the Company at least 12 months prior to the Participant’s previously
designated Scheduled Distribution Date;

 

(b)           The new Scheduled Distribution Date selected by the Participant
must be the first day of a Plan Year, and must be at least five years after the
previously designated Scheduled Distribution Date; and

 

(c)           The election of the new Scheduled Distribution Date shall have no
effect until at least 12 months after the date on which the election is made;

 

Provided, however, a Participant may elect to postpone each Scheduled
Distribution no more than one time.

 

4.3           Certain Benefits Take Precedence Over Scheduled Distributions.  If
a Benefit Distribution Date occurs that triggers a benefit under Articles 5, 6,
7 or 8, any Annual Account that is subject to a Scheduled Distribution election
under Section 4.1 shall not be paid in accordance with Section 4.1, but shall be
paid in accordance with the other applicable Article. Notwithstanding the
foregoing, the Committee shall interpret this Section 4.3 in a manner that is
consistent with Code Section 409A and other applicable tax law, including, but
not limited to, guidance issued after the effective date of this Plan.

 

4.4           Withdrawal Payout; Suspensions for Unforeseeable Financial
Emergencies.

 

(a)           If the Participant experiences an Unforeseeable Financial
Emergency, the Participant may petition the Senior Vice President of Human
Resources (or in the case of a Section 16 Officer, the Committee) to receive a
partial or full payout from the Plan. The Participant shall only receive a
payout from the Plan to the extent such payout is deemed necessary

 

13

--------------------------------------------------------------------------------


 

by the Senior Vice President of Human Resources or the Committee, as applicable,
to satisfy the Participant’s Unforeseeable Financial Emergency, plus amounts
reasonably necessary to pay taxes reasonably anticipated as a result of the
distribution. If a Participant receives a payout due to an Unforeseeable
Financial Emergency, such Participant’s deferrals under this Plan shall cease.
The Participant may not again elect to defer compensation until the enrollment
period for the Plan Year that begins at least 12 months after such payout (or
such later enrollment period, if required by Code Section 409A and other
applicable tax law).

 

(b)           The payout shall not exceed the lesser of (i) the Participant’s
vested Account Balance, calculated as of the close of business on the date on
which the amount becomes payable, as determined by the Senior Vice President of
Human Resources or Committee, as applicable, or (ii) the amount necessary to
satisfy the Unforeseeable Financial Emergency, plus amounts reasonably necessary
to pay taxes reasonably anticipated as a result of the distribution.
Notwithstanding the foregoing, a Participant may not receive a payout from the
Plan to the extent that the Unforeseeable Financial Emergency is or may be
relieved (A) through reimbursement or compensation by insurance or otherwise,
(B) by liquidation of the Participant’s assets, to the extent the liquidation of
such assets would not itself cause severe financial hardship or (C) by
suspension of deferrals under this Plan, if the Senior Vice President of Human
Resources or the Committee, as applicable, determines that suspension is
required by Code Section 409A and other applicable tax law.

 

(c)           If the Senior Vice President of Human Resources or the Committee,
as applicable, approves a Participant’s petition for payout, the Participant’s
deferrals under this Plan shall be suspended as of the date of such approval and
the Participant shall receive a payout from the Plan within 60 days of the date
of such approval.

 

(d)           Notwithstanding the foregoing, the Senior Vice President of Human
Resources or the Committee, as applicable, shall interpret all provisions
relating to suspension and/or payout under this Section 4.4 in a manner that is
consistent with Code Section 409A and other applicable tax law, including, but
not limited to, guidance issued after the effective date of this Plan.

 

ARTICLE 5

Retirement Benefit

 

5.1           Retirement Benefit. A Participant who Retires shall receive, as a
Retirement Benefit, his or her vested Account Balance, calculated as of the
close of business on the Participant’s Benefit Distribution Date.

 

5.2           Payment of Retirement Benefit.

 

(a)           In connection with a Participant’s election to defer an Annual
Deferral Amount, the Participant shall elect the form in which his or her Annual
Account for such Plan Year will be paid. The Participant may elect to receive
each Annual Account in the form of a lump sum or pursuant to an Annual
Installment Method of up to 15 years. The

 

14

--------------------------------------------------------------------------------


 

Participant may change this election one time by submitting an Election Form to
the Company in accordance with the following criteria:

 

(i)            The election to modify the form of payment for such Annual
Account shall have no effect until at least 12 months after the date on which
the election is made;

 

(ii)           The first payment related to such Annual Account shall be delayed
at least five years from the originally scheduled Benefit Distribution Date for
such Annual Account, as described in Section 1.9(a);

 

(iii)          Notwithstanding the foregoing, the Company, the Committee and the
Senior Vice President of Human Resources, as applicable, shall interpret all
provisions relating to changing the Annual Account election under this Article 5
in a manner that is consistent with Code Section 409A and other applicable tax
law, including, but not limited to, guidance issued after the effective date of
this Plan.

 

The Election Form most recently accepted by the Company shall govern the payout
of the Annual Account. If a Participant does not make any election with respect
to the payment of the Annual Account, then such Participant shall be deemed to
have elected to receive the Annual Account in a lump sum.

 

(b)           The lump sum payment shall be made, or installment payments shall
commence, no later than 60 days after the Benefit Distribution Date. Remaining
installments, if any, shall continue in accordance with the Participant’s
election for each Annual Account and shall be paid no later than 60 days after
each anniversary of the Benefit Distribution Date.

 

(c)           Notwithstanding a Participant’s election to receive payment of an
Annual Account in installments, if the Participant’s vested Account Balance,
calculated as of the close of business on the Participant’s Benefit Distribution
Date (or on the immediately preceding business day if such date is not a
business day), is determined to have a value of $25,000 or less, the
Participant’s entire Account Balance shall be paid in a single lump sum no later
than 60 days after the Benefit Distribution Date.

 

ARTICLE 6
Termination Benefit

 

6.1           Termination Benefit.  A Participant who experiences a Termination
of Employment shall receive, as a Termination Benefit, his or her vested Account
Balance, calculated as of the close of business on the Participant’s Benefit
Distribution Date (or the first anniversary thereof, in accordance with the
Participant’s election below). If the calculation date is not a business day,
then such calculation shall be made on the immediately preceding business day.

 

6.2           Payment of Termination Benefit.  In connection with a
Participant’s election to defer an Annual Deferral Amount, the Participant shall
elect to receive each Annual Account in a lump sum payment:  (i) no later than
60 days after the last day of the six-month period immediately following the
date on which the Participant experiences a Termination of Employment or (ii) no
later than 60 days after the first anniversary of such Termination of
Employment. If a Participant

 

15

--------------------------------------------------------------------------------


 

does not make any election with respect to the payment of the Annual Account,
the Annual Account shall be paid to the Participant no later than 60 days after
the last day of the six-month period immediately following the date on which the
Participant experiences a Termination of Employment.

 

ARTICLE 7
Disability Benefit

 

7.1           Disability Benefit.  Upon a Participant’s Disability, the
Participant shall receive a Disability Benefit, which shall be equal to the
Participant’s vested Account Balance, calculated as of the close of business on
the Participant’s Benefit Distribution Date (or on the immediately preceding
business day if such date is not a business day).

 

7.2           Payment of Disability Benefit.  The Disability Benefit shall be
paid to the Participant in a lump sum payment no later than 60 days after the
Participant’s Benefit Distribution Date.

 

ARTICLE 8
Death Benefit

 

8.1           Death Benefit. The Participant’s Beneficiary(ies) shall receive a
Death Benefit upon the Participant’s death which will be equal to the
Participant’s vested Account Balance, calculated as of the close of business on
the Participant’s Benefit Distribution Date (or on the immediately preceding
business day if such date is not a business day).

 

8.2           Payment of Death Benefit.  The Death Benefit shall be paid to the
Participant’s Beneficiary(ies) in a lump sum payment no later than 60 days after
the Participant’s Benefit Distribution Date.

 

ARTICLE 9
Form of Payment

 

9.1           Payment in Cash or Common Stock.  Payment of a Participant’s
Annual Account shall be made in cash; provided, however, that payment of the
portion of the Participant’s Account Balance attributable to the Participant’s
Performance Share Account, if any, shall be made, net of withholding taxes,
exclusively in shares of the Company’s common stock.

 

9.2           Relation to Stock Incentive Plan.  Benefits attributable to
Performance Share Accounts which are paid in shares of the Company’s common
stock are subject to any applicable terms, conditions and restrictions required
by the applicable Company stock incentive plan.

 

16

--------------------------------------------------------------------------------


 

ARTICLE 10
Beneficiary Designation

 

10.1         Beneficiary. Each Participant shall have the right, at any time, to
designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive any benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of an Employer
in which the Participant participates.

 

10.2         Beneficiary Designation; Change; Spousal Consent.  A Participant
shall designate his or her Beneficiary by completing and signing the Beneficiary
Designation Form, and returning it to the Company. A Participant shall have the
right to change a Beneficiary by completing, signing and otherwise complying
with the terms of the Beneficiary Designation Form and the Company’s rules and
procedures, as in effect from time to time. If the Participant names someone
other than his or her spouse as a Beneficiary, the Senior Vice President of
Human Resources may, in his or her sole discretion, determine that spousal
consent is required to be provided in a form designated by the Senior Vice
President of Human Resources, executed by such Participant’s spouse and returned
to the Company. Upon the acceptance by the Company of a new Beneficiary
Designation Form, all Beneficiary designations previously filed shall be
canceled. The Company shall be entitled to rely on the last Beneficiary
Designation Form filed by the Participant and accepted by the Company prior to
his or her death.

 

10.3         Acknowledgment.  No designation or change in designation of a
Beneficiary shall be effective until received and acknowledged in writing by the
Company.

 

10.4         No Beneficiary Designation.   If a Participant fails to designate a
Beneficiary as provided in Sections 10.1, 10.2 and 10.3 above or, if all
designated Beneficiaries predecease the Participant or die prior to complete
distribution of the Participant’s benefits, then the Participant’s designated
Beneficiary shall be deemed to be his or her surviving spouse. If the
Participant has no surviving spouse, the benefits remaining under the Plan to be
paid to a Beneficiary shall be payable to the executor or personal
representative of the Participant’s estate.

 

10.5         Doubt as to Beneficiary.   If the Senior Vice President of Human
Resources has any doubt as to the proper Beneficiary to receive payments
pursuant to this Plan, he or she shall have the right, exercisable in his or her
discretion, to cause the Participant’s Employer to withhold such payments until
this matter is resolved to his or her satisfaction.

 

10.6         Discharge of Obligations.  The payment of benefits under the Plan
to a Beneficiary shall fully and completely discharge the Company, the Employer,
the Committee and the Vice President of Human Resources from all further
obligations under this Plan with respect to the Participant.

 

17

--------------------------------------------------------------------------------


 

ARTICLE 11
Leave of Absence

 

11.1         Paid Leave of Absence.  If a Participant is authorized by the
Participant’s Employer to take a paid leave of absence from the employment of
the Employer, (i) the Participant shall continue to be considered eligible for
the benefits provided in Articles 4, 5, 6, 7 or 8 in accordance with the
provisions of those Articles, and (ii) the Annual Deferral Amount shall continue
to be withheld during such paid leave of absence in accordance with Section 3.3.

 

11.2         Unpaid Leave of Absence.  If a Participant is authorized by the
Participant’s Employer to take an unpaid leave of absence from the employment of
the Employer for any reason, such Participant shall continue to be eligible for
the benefits provided in Articles 4, 5, 6, 7 or 8 in accordance with the
provisions of those Articles. However, the Participant shall be excused from
fulfilling his or her Annual Deferral Amount commitment that would otherwise
have been withheld during the remainder of the Plan Year in which the unpaid
leave of absence is taken. During the unpaid leave of absence, the Participant
shall not be allowed to make any additional deferral elections. However, if the
Participant returns to employment, the Participant may elect to defer an Annual
Deferral Amount for the Plan Year following his or her return to employment and
for every Plan Year thereafter while a Participant in the Plan, provided such
deferral elections are otherwise allowed and an Election Form is delivered to
and accepted by the Company for each such election in accordance with Section
3.3 above.

 

ARTICLE 12
Termination of Plan, Amendment or Modification

 

12.1         Termination of Plan.  Although the Company anticipates that it will
continue the Plan for an indefinite period of time, there is no guarantee that
the Company will continue the Plan or will not terminate the Plan at any time in
the future. Accordingly, the Company reserves the right to Terminate the Plan
(as defined in Section 1.43). In the event of a Termination of the Plan, the
Measurement Funds available to Participants following the Termination of the
Plan shall be comparable in number and type to those Measurement Funds available
to Participants in the Plan Year preceding the Plan Year in which the
Termination of the Plan is effective. Following a Termination of the Plan,
Participant Account Balances shall remain in the Plan until the Participant
becomes eligible for the benefits provided in Articles 4, 5, 6, 7 or 8 in
accordance with the provisions of those Articles. The Termination of the Plan
shall not adversely affect any Participant or Beneficiary who has become
entitled to the payment of any benefits under the Plan as of the date of
termination; provided, however, the Company shall have the right, in its sole
discretion, and notwithstanding any elections made by the Participant, to
immediately pay all benefits in a lump sum following such Termination of the
Plan, if (i)(A) Termination is not proximate to a downturn in the financial
health of the Company, (B) the Company terminates all arrangements required to
be aggregated with the Plan pursuant to Code Section 409A, (C) lump sum payments
are made between 12 and 24 months following Termination of the Plan, and (D) the
Company does not establish a new plan that would have been aggregated with the
Plan for purposes of Code Section 409A within three years following Termination
of the Plan, or (ii) Termination is in connection with dissolution or change in
control of the Company, or such other circumstances permitted by applicable
guidance, and in accordance with such other

 

18

--------------------------------------------------------------------------------


 

corresponding conditions required by Code Section 409A and regulations or other
guidance issued thereunder.

 

12.2         Amendment.

 

(a)           The Committee may, at any time, amend or modify the Plan in whole
or in part. Notwithstanding the foregoing, no amendment shall be effective to
decrease the value of a Participant’s vested Account Balance in existence at the
time the amendment is made. In no event shall the Company, the Employer or the
Committee be responsible for any decline in a Participant’s Account Balance as a
result of the selection, discontinuation, addition, substitution, crediting or
debiting of the Measurement Funds pursuant to Section 3.9.

 

(b)           Notwithstanding any provision of the Plan to the contrary, in the
event that the Committee determines that any provision of the Plan may cause
amounts deferred under the Plan to become immediately taxable to any Participant
under Code Section 409A, and related guidance, the Committee may (i) adopt such
amendments to the Plan and appropriate policies and procedures, including
amendments and policies with retroactive effect, that the Committee determines
necessary or appropriate to preserve the intended tax treatment of the Plan
benefits provided by the Plan and/or (ii) take such other actions as the
Committee determines necessary or appropriate to comply with the requirements of
Code Section 409A, and related guidance.

 

12.3         Effect of Payment.  The full payment of the Participant’s vested
Account Balance under Articles 4, 5, 6, 7 or 8 of the Plan shall completely
discharge all obligations to a Participant and his or her designated
Beneficiaries under this Plan.

 

ARTICLE 13
Administration

 

13.1         Committee Duties.  Except as otherwise provided in this Plan, this
Plan shall be administered by the Committee. The Committee shall also have the
discretion and authority to (i) make, amend, interpret and enforce all
appropriate rules and regulations for the administration of this Plan and (ii)
decide or resolve any and all questions including interpretations of this Plan,
as may arise in connection with the Plan. When making a determination or
calculation, the Company, Committee and the Senior Vice President of Human
Resources, as applicable, shall be entitled to rely on information furnished by
a Participant.

 

13.2         Agents.  In the administration of this Plan, the Committee may,
from time to time, employ agents and delegate to them such administrative duties
as it sees fit (including acting through a duly appointed representative) and
may from time to time consult with counsel who may be counsel to any Employer.

 

13.3         Binding Effect of Decisions.  The decision or action of the
Administrator with respect to any question arising out of or in connection with
the administration, interpretation and application of the Plan and the rules and
regulations promulgated hereunder shall be final and conclusive and binding upon
all persons having any interest in the Plan.

 

19

--------------------------------------------------------------------------------


 

13.4         Indemnity.  All Employers shall indemnify and hold harmless the
members of the Committee, the PIC, the PRC, the CEO, the Senior Vice President
of Human Resources, any Employee to whom duties have been or may be delegated
under this Plan, and the Administrator against any and all claims, losses,
damages, expenses or liabilities arising from any action or failure to act with
respect to this Plan, except in the case of an individual’s willful misconduct.

 

13.5         Employer Information.  To enable the Committee and/or Administrator
to perform its functions, the Company and each Employer shall supply full and
timely information to the Committee and/or Administrator, as the case may be, on
all matters relating to the compensation of its Participants, the date and
circumstances of the Retirement, Disability, death or Termination of Employment
of its Participants, and such other pertinent information as the Committee or
Administrator may reasonably require.

 

ARTICLE 14
Other Benefits and Agreements

 

14.1         Coordination with Other Benefits.  The benefits provided for a
Participant and Participant’s Beneficiary under the Plan are in addition to any
other benefits available to such Participant under any other plan or program for
employees of the Participant’s Employer. The Plan shall supplement and shall not
supersede, modify or amend any other such plan or program except as may
otherwise be expressly provided.

 

ARTICLE 15
Claims Procedures

 

15.1         Presentation of Claim.  Any Participant or Beneficiary of a
deceased Participant (such Participant or Beneficiary being referred to below as
a “Claimant”) may deliver to the PRC (or in the case of a Section 16 Officer,
the Committee) a written claim for a determination with respect to the amounts
distributable to such Claimant from the Plan. If such a claim relates to the
contents of a notice received by the Claimant, the claim must be made within 60
days after such notice was received by the Claimant. All other claims must be
made within 180 days of the date on which the event that caused the claim to
arise occurred. The claim must state with particularity the determination
desired by the Claimant.

 

15.2         Notification of Decision.  The PRC (or in the case of a Section 16
Officer, the Committee) shall consider a Claimant’s claim within a reasonable
time, but no later than 90 days after receiving the claim. If the PRC or the
Committee, as applicable, determines that special circumstances require an
extension of time for processing the claim, written notice of the extension
shall be furnished to the Claimant prior to the termination of the initial
90-day period. In no event shall such extension exceed a period of 90 days from
the end of the initial period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the PRC or
the Committee expects to render the benefit determination. The PRC or the
Committee, as applicable, shall notify the Claimant in writing:

 

(a)           that the Claimant’s requested determination has been made, and
that the claim has been allowed in full; or

 

20

--------------------------------------------------------------------------------


 

(b)           that the PRC or the Committee has reached a conclusion contrary,
in whole or in part, to the Claimant’s requested determination, and such notice
must set forth in a manner calculated to be understood by the Claimant:

 

(i)            the specific reason(s) for the denial of the claim, or any part
of it;

 

(ii)           specific reference(s) to pertinent provisions of the Plan upon
which such denial was based;

 

(iii)          a description of any additional material or information necessary
for the Claimant to perfect the claim, and an explanation of why such material
or information is necessary;

 

(iv)          an explanation of the claim review procedure set forth in Section
15.3 below; and

 

(v)           a statement of the Claimant’s right to bring a civil action under
ERISA Section 502(a) following an adverse benefit determination on review.

 

15.3         Review of a Denied Claim.  On or before 60 days after receiving a
notice from the PRC (or in the case of a Section 16 Officer, the Committee) that
a claim has been denied, in whole or in part, a Claimant (or the Claimant’s duly
authorized representative) may file with the PRC or the Committee, as
applicable, a written request for a review of the denial of the claim. The
Claimant (or the Claimant’s duly authorized representative):

 

(a)           may, upon request and free of charge, have reasonable access to,
and copies of, all documents, records and other information relevant to the
claim for benefits;

 

(b)           may submit written comments or other documents; and/or

 

(c)           may request a hearing, which the PRC or the Committee (as
applicable), in its sole discretion, may grant.

 

15.4         Decision on Review.  The PRC (or in the case of a Section 16
Officer, the Committee) shall render its decision on review promptly, and no
later than 60 days after the receipt of the Claimant’s written request for a
review of the denial of the claim. If the PRC or the Committee, as applicable,
determines that special circumstances require an extension of time for
processing the claim, written notice of the extension shall be furnished to the
Claimant prior to the termination of the initial 60-day period. In no event
shall such extension exceed a period of 60 days from the end of the initial
period. The extension notice shall indicate the special circumstances requiring
an extension of time and the date by which the PRC or the Committee, as
applicable, expects to render the benefit determination. In rendering its
decision, the PRC or the Committee, as applicable, shall take into account all
comments, documents, records and other information submitted by the Claimant
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination. The decision must be written
in a manner calculated to be understood by the Claimant, and it must contain:

 

(a)           specific reasons for the decision;

 

(b)           specific reference(s) to the pertinent Plan provisions upon which
the decision was based;

 

(c)           a statement that the Claimant is entitled to receive, upon request
and free of charge, reasonable access to and copies of, all documents, records
and other information relevant (as defined in applicable ERISA regulations) to
the Claimant’s claim for benefits; and

 

21

--------------------------------------------------------------------------------


 

(d)           a statement of the Claimant’s right to bring a civil action under
ERISA Section 502(a).

 

15.5         Legal Action.  A Claimant’s compliance with the foregoing
provisions of this Article 15 is a mandatory prerequisite to a Claimant’s right
to commence any legal action with respect to any claim for benefits under this
Plan.

 

15.6         Determinations.   Benefits under the Plan will be paid only if the
PRC (or in the case of a Section 16 Officer, the Committee) decides in its
discretion that the applicant is entitled to them. The PRC or the Committee, as
applicable, has discretionary authority to grant or deny benefits under the
Plan. The PRC shall have the sole discretion, authority and responsibility to
interpret and construe this Plan Statement and all relevant documents and
information, and to determine all factual and legal questions under the Plan, in
relation to a person’s (other than a Section 16 Officer) claim for benefits. The
Committee shall have the sole discretion, authority and responsibility to
interpret and construe this Plan Statement and all relevant documents and
information, and to determine all factual and legal questions under the Plan,
including, but not limited to, the entitlement of all persons to benefits and
the amounts of their benefits. The Committee’s discretionary authority shall
include all matters arising under the Plan.

 

ARTICLE 16
Trust

 

16.1         Establishment of the Trust.  In order to provide assets from which
to fulfill the obligations of the Participants and their beneficiaries under the
Plan, the Company may establish a trust by a trust agreement with a third party,
the trustee, to which each Employer may, in its discretion, contribute cash or
other property to provide for the benefit payments under the Plan, (the
“Trust”).

 

16.2         Interrelationship of the Plan and the Trust.  The provisions of the
Plan shall govern the rights of a Participant to receive distributions pursuant
to the Plan. The provisions of the Trust shall govern the rights of the
Employers, Participants and the creditors of the Company to the assets
transferred to the Trust. The Company shall at all times remain liable to carry
out its obligations under the Plan.

 

16.3         Distributions From the Trust.  The Company’s obligations under the
Plan may be satisfied with Trust assets distributed pursuant to the terms of the
Trust, and any such distribution shall reduce the Company’s obligations under
this Plan.

 

ARTICLE 17
Miscellaneous

 

17.1         Status of Plan. The Plan is intended to be a plan that is not
qualified within the meaning of Code Section 401(a) and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Plan
shall be administered and interpreted (i) to the extent possible in a manner
consistent with that intent and (ii) in accordance with Code Section 409A and
other applicable

 

22

--------------------------------------------------------------------------------


 

tax law, including, but not limited to, Treasury Regulations promulgated
pursuant to Code Section 409A.

 

17.2         Unsecured General Creditor.  Participants and their Beneficiaries,
heirs, successors and assigns shall have no legal or equitable rights, interests
or claims in any property or assets of the Company. For purposes of the payment
of benefits under this Plan, any and all of the Company’s assets shall be, and
remain, the general, unpledged unrestricted assets of the Company. The Company’s
obligation under the Plan shall be merely that of an unfunded and unsecured
promise to pay money in the future.

 

17.3         Employer’s Liability.  The Company’s liability for the payment of
benefits shall be defined only by the Plan. The Company shall have no obligation
to a Participant under the Plan except as expressly provided in the Plan.

 

17.4         Nonassignability.  Neither a Participant nor any other person shall
have any right to commute, sell, assign, transfer, pledge, anticipate, mortgage
or otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant’s or any other person’s bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise
(including without limitation any domestic relations order, whether or not a
“qualified domestic relations order” under section 414(p) of the Code and
section 206(d) of ERISA) before the Account Balance is distributed to the
Participant or Beneficiary.

 

17.5         Not a Contract of Employment.  The terms and conditions of this
Plan shall not be deemed to constitute a contract of employment between the
Company or any Employer and the Participant. Such employment is hereby
acknowledged to be an “at will” employment relationship that can be terminated
at any time for any reason, or no reason, with or without cause, and with or
without notice, unless expressly provided in a written employment agreement.
Nothing in this Plan shall be deemed to give a Participant the right to be
retained in the service of the Company or any Employer or to interfere with the
right of the Company or any Employer to discipline or discharge the Participant
at any time.

 

17.6         Furnishing Information.   A Participant or his or her Beneficiary
will cooperate with the Company by furnishing any and all information requested
by the Company and take such other actions as may be requested in order to
facilitate the administration of the Plan and the payments of benefits
hereunder, including, but not limited to, taking such physical examinations as
the Company may deem necessary.

 

17.7         Terms.  Whenever any words are used herein in the singular or in
the plural, they shall be construed as though they were used in the plural or
the singular, as the case may be, in all cases where they would so apply.

 

17.8         Captions.  The captions of the articles, sections and paragraphs of
this Plan are for convenience only and shall not control or affect the meaning
or construction of any of its provisions.

 

23

--------------------------------------------------------------------------------


 

17.9         Governing Law.  Subject to ERISA, the provisions of this Plan shall
be construed and interpreted according to the internal laws of the State of
Minnesota without regard to its conflicts of laws principles.

 

17.10       Notice.  Any notice or filing required or permitted to be given to
the Company under this Plan shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:

 

ALLIANT TECHSYSTEMS INC.

Attn: ATK Executive Compensation Department

5050 Lincoln Drive, MN01-3020

Edina, MN 55436

 

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

 

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.

 

17.11       Successors.  The provisions of this Plan shall bind and inure to the
benefit of the Company and its successors and assigns and the Participant and
the Participant’s designated Beneficiaries.

 

17.12       Spouse’s Interest. The interest in the benefits hereunder of a
spouse of a Participant who has predeceased the Participant shall automatically
pass to the Participant and shall not be transferable by such spouse in any
manner, including, but not limited to, such spouse’s will, nor shall such
interest pass under the laws of intestate succession.

 

17.13       Validity.  In case any provision of this Plan shall be illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Plan shall be construed and enforced as if such
illegal or invalid provision had never been inserted herein.

 

17.14       Incompetent.  If the Senior Vice President of Human Resources
determines in its discretion that a benefit under this Plan is to be paid to a
minor, a person declared incompetent or to a person incapable of handling the
disposition of that person’s property, he or she may direct payment of such
benefit to the guardian, legal representative or person having the care and
custody of such minor, incompetent or incapable person. The Senior Vice
President of Human Resources may require proof of minority, incompetence,
incapacity or guardianship, as it may deem appropriate prior to distribution of
the benefit. Any payment of a benefit shall be a payment for the account of the
Participant and the Participant’s Beneficiary, as the case may be, and shall be
a complete discharge of any liability under the Plan for such payment amount.

 

24

--------------------------------------------------------------------------------


 

17.15       Deduction Limitation on Benefit Payments. The Company may determine
that as a result of the application of the limitation under Code Section 162(m),
a distribution payable to a Participant pursuant to this Plan would not be
deductible if such distribution were made at the time required by the Plan. If
the Company makes such a determination, then the distribution shall not be paid
to the Participant until such time as the distribution first becomes deductible.
The amount of the distribution shall continue to be adjusted in accordance with
Section 3.9 above until it is distributed to the Participant. The amount of the
distribution, plus amounts credited or debited thereon, shall be paid to the
Participant or his or her Beneficiary (in the event of the Participant’s death)
at the earliest possible date, as determined by the Company, on which the
deductibility of compensation paid or payable to the Participant for the taxable
year of the Company during which the distribution is made will not be limited by
Section 162(m). Notwithstanding the foregoing, the Committee shall interpret
this provision in a manner that is consistent with Code Section 409A and other
applicable tax law, including, but not limited to, guidance issued after the
effective date of this Plan.

 

17.16       Insurance. The Company, on its own behalf or on behalf of the
trustee of the Trust, and, in its sole discretion, may apply for and procure
insurance on the life of the Participant, in such amounts and in such forms as
the Trust may choose. The Company or the trustee of the Trust, as the case may
be, shall be the sole owner and beneficiary of any such insurance. The
Participant shall have no interest whatsoever in any such policy or policies,
and at the request of the Company shall submit to medical examinations and
supply such information and execute such documents as may be required by the
insurance company or companies to whom the Company has applied for insurance.

 

25

--------------------------------------------------------------------------------


 

Appendix A

 

ALLIANT TECHSYSTEMS INC.

Nonqualified Deferred Compensation Plan

Master Plan Document

 

 

 

As Amended and Restated

 

Effective January 1, 2005

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

ARTICLE 1

Definitions

 

1

 

 

 

 

ARTICLE 2

Selection, Enrollment, Eligibility

 

6

 

 

 

 

2.1

Selection

 

6

2.2

Enrollment and Eligibility Requirements; Commencement of Participation

 

6

2.3

Termination of a Participant’s Eligibility

 

7

 

 

 

 

ARTICLE 3

Deferral Commitments; Company Contribution Amounts; Company Restoration Matching
Amounts ;Vesting; Crediting; Taxes

 

7

 

 

 

 

3.1

Minimum Deferrals

 

7

3.2

Maximum Deferral

 

8

3.3

Election to Defer; Effect of Election Form

 

8

3.4

Withholding and Crediting of Annual Deferral Amounts

 

9

3.5

Company Contribution Amount

 

9

3.6

Company Restoration Matching Amount

 

9

3.7

Crediting of Amounts after Benefit Distribution

 

10

3.8

Vesting

 

10

3.9

Crediting and Debiting of Account Balances

 

10

3.10

FICA and Other Taxes

 

12

 

 

 

 

ARTICLE 4

Scheduled Distribution; Unforeseeable Financial Emergencies

 

12

 

 

 

 

4.1

Scheduled Distribution

 

12

4.2

Postponing Scheduled Distributions

 

13

4.3

Certain Benefits Take Precedence Over Scheduled Distributions

 

14

4.4

Withdrawal Payout; Suspensions for Unforeseeable Financial Emergencies

 

13

 

 

 

 

ARTICLE 5

Retirement Benefit

 

14

 

 

 

 

5.1

Retirement Benefit

 

14

5.2

Payment of Retirement Benefit

 

14

 

 

 

 

ARTICLE 6

Termination Benefit

 

16

 

 

 

 

6.1

Termination Benefit

 

16

6.2

Payment of Termination Benefit

 

16

 

i

--------------------------------------------------------------------------------


 

ARTICLE 7

Disability Benefit

 

16

 

 

 

 

7.1

Disability Benefit

 

16

7.2

Payment of Disability Benefit

 

16

 

 

 

 

ARTICLE 8

Death Benefit

 

16

 

 

 

 

8.1

Death Benefit

 

16

8.2

Payment of Death Benefit

 

16

 

 

 

 

ARTICLE 9

Form of Payment

 

16

 

 

 

 

9.1

Payment in Cash or Common Stock

 

16

9.2

Relation to Stock Incentive Plan

 

17

 

 

 

 

ARTICLE 10

Beneficiary Designation

 

17

 

 

 

 

10.1

Beneficiary

 

17

10.2

Beneficiary Designation; Change; Spousal Consent

 

17

10.3

Acknowledgement

 

17

10.4

No Beneficiary Designation

 

17

10.5

Doubt as to Beneficiary

 

17

10.6

Discharge of Obligations

 

17

 

 

 

 

ARTICLE 11

Leave of Absence

 

18

 

 

 

 

11.1

Paid Leave of Absence

 

18

11.2

Unpaid Leave of Absence

 

18

 

 

 

 

ARTICLE 12

Termination of Plan, Amendment or Modification

 

18

 

 

 

 

12.1

Termination of Plan

 

18

12.2

Amendment

 

19

12.3

Effect of Payment

 

19

 

 

 

 

ARTICLE 13

Administration

 

19

 

 

 

 

13.1

Committee Duties

 

19

13.2

Agents

 

19

13.3

Binding Effect of Decisions

 

19

13.4

Indemnity

 

19

13.5

Employer Information

 

20

 

 

 

 

ARTICLE 14

Other Benefits and Agreements

 

20

 

 

 

 

14.1

Coordination with Other Benefits

 

20

 

ii

--------------------------------------------------------------------------------


 

ARTICLE 15

Claims Procedures

 

20

 

 

 

 

15.1

Presentation of Claim

 

20

15.2

Notification of Decision

 

20

15.3

Review of a Denied Claim

 

21

15.4

Decision on Review

 

21

15.5

Legal Action

 

22

15.6

Determinations

 

22

 

 

 

 

ARTICLE 16

Trust

 

22

 

 

 

 

16.1

Establishment of the Trust

 

22

16.2

Interrelationship of the Plan and the Trust

 

22

16.3

Distributions From the Trust

 

22

 

 

 

 

ARTICLE 17

Miscellaneous

 

22

 

 

 

 

17.1

Status of Plan

 

22

17.2

Unsecured General Creditor

 

23

17.3

Employer’s Liability

 

23

17.4

Nonassignability

 

23

17.5

Not a Contract of Employment

 

23

17.6

Furnishing Information

 

23

17.7

Terms

 

23

17.8

Captions

 

24

17.9

Governing Law

 

24

17.10

Notice

 

24

17.11

Successors

 

24

17.12

Spouse’s Interest

 

24

17.13

Validity

 

24

17.14

Incompetent

 

24

17.15

Deduction Limitation on Benefit Payments

 

25

17.16

Insurance

 

25

 

 

 

 

APPENDIX A - PRIOR PLAN STATEMENT

 

A-1

 

iii

--------------------------------------------------------------------------------


 

ALLIANT TECHSYSTEMS INC.

NONQUALIFIED DEFERRED COMPENSATION PLAN

Amended and Restated Effective January 1, 2005

 

History and Purpose

 

Effective January 1, 2003, ALLIANT TECHSYSTEMS INC., a Delaware corporation
(hereinafter, the “Company”), established a nonqualified, unfunded deferred
compensation plan (the “Plan”) which is currently embodied in a document titled
“ALLIANT TECHSYSTEMS INC. NONQUALIFIED DEFERRED COMPENSATION PLAN (As amended
and Restated March 18, 2003)” as amended (the “Prior Plan Statement”). Deferred
compensation credited under the Plan which relates entirely to services
performed on or before December 31, 2004 shall continue to be governed by the
terms of the Prior Plan Statement, attached hereto as Appendix A. Deferred
compensation credited under the Plan which relates all or in part to services
performed on or after January 1, 2005 shall be governed by the terms of this
Plan restatement, the terms of which are intended to comply with the deferred
compensation provisions in the American Jobs Creation Act of 2004.

 

The purpose of this Plan is to provide specified benefits to a select group of
management or highly compensated Employees who contribute materially to the
continued growth, development and future business success of the Company and its
subsidiaries. This Plan is nonqualified and unfunded for tax purposes and for
purposes of Title I of ERISA.

 

ARTICLE 1
Definitions

 

For the purposes of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:

 

1.1           “Account Balance” shall mean, with respect to a Participant, an
entry on the records of the Employer equal to the sum of the Participant’s
Annual Accounts. The Account Balance shall be a bookkeeping entry only and shall
be utilized solely as a device for the measurement and determination of the
amounts to be paid to a Participant, or his or her designated Beneficiary,
pursuant to this Plan.

 

1.2           “Annual Account” shall mean, with respect to a Participant, an
entry on the records of the Employer equal to the following amount: (i) the sum
of the Participant’s Annual Deferral Amount, Company Contribution Amount and
Company Restoration Matching Amount for any one Plan Year, plus (ii) amounts
credited or debited to such amounts pursuant to this Plan, less (iii) all
distributions made to the Participant or his or her Beneficiary pursuant to this
Plan that relate to the Annual Account for such Plan Year. The Annual Account
shall be a bookkeeping entry only and shall be utilized solely as a device for
the measurement and determination of the amounts to be paid to a Participant, or
his or her designated Beneficiary, pursuant to this Plan.

 

1.3           “Annual Deferral Amount” shall mean that portion of a
Participant’s Base Salary, Performance Cash and Performance Shares that a
Participant defers in accordance with Article 3 for any one Plan Year, without
regard to whether such amounts are withheld and credited during such Plan Year.
In the event of a Participant’s Retirement, Disability, death or Termination of
Employment

 

1

--------------------------------------------------------------------------------


 

prior to the end of a Plan Year, such year’s Annual Deferral Amount shall be the
actual amount withheld prior to such event.

 

1.4           “Annual Installment Method” shall be an annual installment payment
over the number of years selected by the Participant in accordance with this
Plan, calculated as follows: (i) for the first annual installment, the
Participant’s vested portion of each Annual Account shall be calculated as of
the close of business on the Participant’s Benefit Distribution Date, and (ii)
for remaining annual installments, the vested portion of each applicable Annual
Account shall be calculated on each anniversary of the Benefit Distribution Date
(or if such calculation date is not a business day, the preceding business day).
Each annual installment shall be calculated by multiplying this balance by a
fraction, the numerator of which is one and the denominator of which is the
remaining number of annual payments due the Participant. By way of example, if
the Participant elects a 10-year Annual Installment Method as the form of
Retirement Benefit for an Annual Account, the first payment shall be 1/10 of the
vested balance of such Annual Account, calculated as described in this
definition. The following year, the payment shall be 1/9 of the vested balance
of such Annual Account, calculated as described in this definition.

 

1.5           “Annual Performance Share Amount” shall mean the portion of the
Participant’s Annual Deferral Amount, if any, representing Performance Shares
deferred in accordance with Article 3 of the Plan. Annual Performance Share
Amounts shall be credited to the Performance Share Accounts of Participants,
determined by the number of performance shares that would otherwise be paid
based upon the achievement of the performance goals and the other requirements
for the payment of performance shares, but for the election to defer.

 

1.6           “Base Salary” shall mean the annual cash compensation relating to
services performed during any calendar year, excluding distributions from
nonqualified deferred compensation plans, bonuses, commissions, overtime, fringe
benefits, profit sharing contributions, stock options, relocation expenses,
incentive payments, non-monetary awards, and automobile and other allowances
paid to a Participant for employment services rendered (whether or not such
allowances are included in the Employee’s gross income). Base Salary shall be
calculated before reduction for compensation voluntarily deferred or contributed
by the Participant pursuant to all qualified or nonqualified plans of any
Employer and shall be calculated to include amounts not otherwise included in
the Participant’s gross income under Code Sections 125, 402(e)(3), 402(h), or
403(b) pursuant to plans established by any Employer; provided, however, that
all such amounts will be included in compensation only to the extent that had
there been no such plan, the amount would have been payable in cash to the
Employee. In no event shall Base Salary include any amounts payable to the
Participant prior to the commencement of his or her participation in this Plan.

 

1.7           “Beneficiary” shall mean one or more persons, trusts, estates or
other entities, designated in accordance with Article 10, that are entitled to
receive benefits under this Plan upon the death of a Participant.

 

1.8           “Beneficiary Designation Form” shall mean the form established
from time to time by the Senior Vice President of Human Resources that a
Participant completes, signs and returns to the Company to designate one or more
Beneficiaries.

 

2

--------------------------------------------------------------------------------


 

1.9           “Benefit Distribution Date” shall mean the date that triggers
distribution of a Participant’s vested Account Balance. A Participant’s Benefit
Distribution Date shall be the earliest to occur of any one of the following:

 

(a)           If the Participant Retires, his or her Benefit Distribution Date
shall be the last day of the six-month period immediately following the date on
which the Participant Retires; provided, however, in the event the Participant
changes his or her Retirement Benefit election for one or more Annual Accounts
in accordance with Section 5.1(a), his or her Benefit Distribution Date for such
Annual Account(s) shall be postponed in accordance with such Section 5.2(a); or

 

(b)           If the Participant experiences a Termination of Employment, his or
her Benefit Distribution Date shall be the last day of the six-month period
immediately following the date on which the Participant experiences a
Termination of Employment; provided, however, in the event the Participant
elects to receive one or more Annual Accounts as of the first anniversary of his
or her Termination of Employment in accordance with Section 6.2, his or her
Benefit Distribution Date shall be postponed in accordance with such Section
6.2; or

 

(c)           The date on which the Company is provided with proof that is
satisfactory to the Senior Vice President of Human Resources of the
Participant’s death, if the Participant dies prior to the complete distribution
of his or her vested Account Balance.

 

1.10         “Board” shall mean the board of directors of the Company.

 

1.11         “CEO” shall mean the Chief Executive Officer of the Company.

 

1.12         “Claimant” shall have the meaning set forth in Section 15.1.

 

1.13         “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time.

 

1.14         “Committee” shall mean the Personnel and Compensation Committee
(also known as the “P&C”) of the Board of Directors of the Company.

 

1.15         “Company” shall mean ALLIANT TECHSYSTEMS INC., a Delaware
corporation, and any successor to all or substantially all of the Company’s
assets or business.

 

1.16         “Company Contribution Account” shall mean (i) the sum of the
Participant’s Company Contribution Amounts, plus (ii) amounts credited or
debited to the Participant’s Company Contribution Account in accordance with
this Plan, less (iii) all distributions made to the Participant or his or her
Beneficiary pursuant to this Plan that relate to the Participant’s Company
Contribution Account.

 

1.17         “Company Contribution Amount” shall mean, for any one Plan Year,
the amount determined in accordance with Section 3.5.

 

1.18         “Company Restoration Matching Account” shall mean (i) the sum of
all of a Participant’s Company Restoration Matching Amounts, plus (ii) amounts
credited or debited to the Participant’s Company Restoration Matching Account in
accordance with this Plan, less (iii) all distributions made to the Participant
or his or her Beneficiary pursuant to this Plan that relate to the Participant’s
Company Restoration Matching Account.

 

3

--------------------------------------------------------------------------------


 

1.19         “Company Restoration Matching Amount” shall mean, for any one Plan
Year, the amount determined in accordance with Section 3.6.

 

1.20         “Death Benefit” shall mean the benefit set forth in Article 8.

 

1.21         “Deduction Limitation” shall mean the limitation on a benefit that
may otherwise be distributable pursuant to the provisions of this Plan, as set
forth in Section 17.15.

 

1.22         “Deferral Account” shall mean (i) the sum of all of a Participant’s
Annual Deferral Amounts, plus (ii) amounts credited or debited to the
Participant’s Deferral Account in accordance with this Plan, less (iii) all
distributions made to the Participant or his or her Beneficiary pursuant to this
Plan that relate to his or her Deferral Account.

 

1.23         “Disability” or “Disabled” shall mean that a Participant is (i)
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident or health
plan covering employees of the Participant’s Employer.

 

1.24         “Disability Benefit” shall mean the benefit set forth in Article 7.

 

1.25         “Election Form” shall mean the form, which may be in electronic
format, established from time to time by the Committee that a Participant
completes, signs and returns to the Company to make an election under the Plan.

 

1.26         “Employee” shall mean a person who is an employee of any Employer.

 

1.27         “Employer(s)” shall mean the Company and/or any of its subsidiaries
(now in existence or hereafter formed or acquired) that have employees who
participate in the Plan.

 

1.28         “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time.

 

1.29         “401(k) Plan” shall mean a plan adopted by the Employer that is
qualified under Code Section 401(a) that contains a cash or deferral arrangement
described in Code Section 401(k), as amended from time to time.

 

1.30         “Participant” shall mean any Employee (i) who is selected to
participate in the Plan and (ii) who submits an executed Election Form and
Beneficiary Designation Form, which are accepted by the Company.

 

1.31         “Performance Cash” shall mean any performance-based cash
compensation, in addition to Base Salary, earned by a Participant under any
Employer’s annual or long-term bonus and incentive plans for services rendered
during a performance period of at least 12 months, as further specified on an
Election Form approved by the Committee in its sole discretion.

 

1.32         “Performance Shares” shall mean any performance-based stock
compensation earned by a Participant under any Employer performance award plan
for services rendered during a performance period of at least 12 months, as
further specified on an Election Form approved by the Committee in its sole
discretion.

 

4

--------------------------------------------------------------------------------


 

1.33         “Performance Share Account” shall mean the portion of the Deferral
Account equal to (i) the sum of all of a Participant’s Annual Performance Share
Amounts, plus (ii) the value of the number of additional share units credited as
a result of stock dividends or deemed reinvestment of cash dividends, less (iii)
all distributions made to the Participant or his or her Beneficiary pursuant to
this Plan that relate to his or her Performance Share Account.

 

1.34         “Plan” shall mean the ALLIANT TECHSYSTEMS INC. Nonqualified
Deferred Compensation Plan, which shall be evidenced by this instrument, as it
may be amended from time to time.

 

1.35         “Plan Year” shall mean a period beginning on January 1 of each
calendar year and continuing through December 31 of such calendar year.

 

1.36         “Prior Plan Statement” shall mean the document, attached hereto as
Appendix A and which is a part of the Plan, titled “ALLIANT TECHSYSTEMS INC.
NONQUALIFIED DEFERRED COMPENSATION PLAN (As amended and Restated March 18,
2003)” as amended.

 

1.37         “PRC” shall mean the ATK Pension and Retirement Committee.

 

1.38         “Retirement”, “Retire(s)” or “Retired” shall mean, with respect to
an Employee, separation from service with all Employers for any reason other
than a leave of absence, death or Disability on or after the attainment of age
55 with two Years of Service.

 

1.39         “Retirement Benefit” shall mean the benefit set forth in Article 5.

 

1.40         “Scheduled Distribution” shall mean the distribution set forth in
Section 4.1.

 

1.41         “Section 16 Officer” shall mean an “officer” of the Company as
defined in the rules promulgated under Section 16 of the Securities Exchange Act
of 1934, as amended.

 

1.42         “Senior Vice President of Human Resources” shall mean the most
senior officer of the Company in charge of the human resources function at the
time the action is taken with respect to the Plan.

 

1.43         “Terminate the Plan” or “Termination of the Plan” shall mean a
determination by the Committee that (i) all Participants shall no longer be
eligible to participate in the Plan, (ii) all deferral elections for such
Participants shall terminate, and (iii) such Participants shall no longer be
eligible to receive Company contributions under this Plan.

 

1.44         “Termination Benefit” shall mean the benefit set forth in
Article 6.

 

1.45         “Termination of Employment” shall mean the separation from service
with all Employers, voluntarily or involuntarily, for any reason other than
Retirement, Disability, death or an authorized leave of absence.

 

1.46         “Trust” shall mean one or more trusts established by the Company in
accordance with Article 16.

 

1.47         “Unforeseeable Financial Emergency” shall mean an unanticipated
emergency that is caused by an event beyond the control of the Participant that
would result in severe financial hardship to the Participant resulting from
(i) a sudden and unexpected illness or accident of the Participant, the
Participant’s spouse, or a dependent of the Participant, (ii) a loss of the
Participant’s property due to casualty, or (iii) such other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant, all as determined in the sole discretion
of

 

5

--------------------------------------------------------------------------------


 

the Senior Vice President of Human Resources or, in the case of a Section 16
Officer, the Committee.

 

1.48         “Years of Service” shall mean an Employee’s period of service with
ALLIANT TECHSYSTEMS INC. or a related Employer measured in full years.  A
Participant shall receive credit for one full year of “Service” for each Plan
Year in which the Participant had at least 1,000 hours of service for a
participating Employer or related Employer.

 

ARTICLE 2
Selection, Enrollment, Eligibility

 

2.1           Selection.  Participation in the Plan shall be limited to a select
group of management or highly compensated Employees, as determined by the CEO in
his or her sole discretion; provided, however, that all Section 16 Officers
shall be eligible to participate in the Plan (while employed as a Section 16
Officer) and need not be selected by the CEO in order to be eligible to
participate in the Plan.

 

2.2           Enrollment and Eligibility Requirements; Commencement of
Participation.

 

(a)           As a condition to participation, each selected Employee who is
eligible to participate in the Plan effective as of the first day of a Plan Year
shall complete, execute and return to the Company an Election Form and a
Beneficiary Designation Form prior to the first day of such Plan Year, or such
other earlier deadline as may be established by the Senior Vice President of
Human Resources in his or her sole discretion. In addition, the Committee may
establish from time to time such other enrollment requirements as it determines,
in its sole discretion, are necessary.

 

(b)           A selected Employee who first becomes eligible to participate in
this Plan after the first day of a Plan Year must complete these requirements
within 30 days after he or she first becomes eligible to participate in the
Plan, or within such other earlier deadline as may be established by the Senior
Vice President of Human Resources, in his or her sole discretion, in order to
participate for that Plan Year. In such event, such person’s participation in
this Plan shall not commence earlier than 30 days after he or she first becomes
eligible to participate in the Plan or, in the case of an Employee who is not a
Section 16 Officer, on the date determined by the Senior Vice President of Human
Resources, and such person shall not be permitted to defer under this Plan any
portion of his or her Base Salary, Performance Cash and/or Performance Shares
that are paid with respect to services performed prior to his or her
participation commencement date, except to the extent permissible under Code
Section 409A and related Treasury guidance or Regulations.

 

(c)           Each selected Employee who is eligible to participate in the Plan
shall commence participation in the Plan only after the Employee has met all
enrollment requirements set forth in this Plan and required by the Committee,
including returning all required documents to the Company within the specified
time period. Notwithstanding the

 

6

--------------------------------------------------------------------------------


 

foregoing, the Company shall process such Participant’s deferral election as
soon as administratively practicable after such deferral election is submitted
to the Company.

 

(d)           If an Employee fails to meet all requirements contained in this
Section 2.2 within the period required, that Employee shall not be eligible to
participate in the Plan during such Plan Year.

 

2.3           Termination of a Participant’s Eligibility.  The CEO (or in the
case of a Section 16 Officer, the Committee) shall have the right, in his or her
sole discretion, to (i) terminate any deferral election the Participant has made
for the remainder of a Plan Year, (ii) prevent the Participant from making
future deferral elections, and/or (iii) take further action that the CEO or the
Committee deems appropriate. Notwithstanding the foregoing, in the event of a
Termination of the Plan in accordance with Section 1.43, the termination of the
affected Participants’ eligibility for participation in the Plan shall not be
governed by this Section 2.3, but rather shall be governed by Section 1.43 and
Section 12.1. In the event that a Participant is no longer eligible to defer
compensation under this Plan, the Participant’s Account Balance shall continue
to be governed by the terms of this Plan until such time as the Participant’s
Account Balance is paid in accordance with the terms of this Plan.

 

ARTICLE 3
Deferral Commitments; Company Contribution Amounts;

Company Restoration Matching Amounts; Vesting; Crediting; Taxes

 

3.1           Minimum Deferrals.

 

(a)           Annual Deferral Amount. For each Plan Year, a Participant may
elect to defer, as his or her Annual Deferral Amount, Base Salary, Performance
Cash and/or Performance Shares in the following minimum amounts for each
deferral elected:

 

Cash Compensation

 

Minimum Amount

 

Base Salary

 

1

%

Performance Cash

 

1

%

 

Equity Compensation

 

Deferral Amount

 

Performance Shares

 

1

%

 

If, prior to the beginning of a Plan Year, a Participant has made an election
for less than the stated minimum amounts, or if no election is made, the amount
deferred shall be zero. If, at any time after the beginning of a Plan Year, a
Participant has deferred less than the stated minimum amounts for that Plan
Year, any amount credited to the Participant’s Account Balance as the Annual
Deferral Amount for that Plan Year shall be distributed to the Participant
within 60 days after the last day of the Plan Year.

 

7

--------------------------------------------------------------------------------


 

(b)           Short Plan Year. Notwithstanding the foregoing, if a Participant
first becomes a Participant after the first day of a Plan Year the minimum
Annual Deferral Amount shall be an amount equal to the minimum set forth above,
multiplied by a fraction, the numerator of which is the number of complete
months remaining in the Plan Year and the denominator of which is 12.

 

3.2           Maximum Deferral.

 

(a)           Annual Deferral Amount. For each Plan Year, a Participant may
elect to defer, as his or her Annual Deferral Amount, Base Salary, Performance
Cash and/or Performance Shares up to the following maximum percentages for each
deferral elected:

 

Deferral

 

Maximum Percentage

 

Base Salary

 

70

%

Performance Cash

 

100

%

Performance Shares

 

100

%

 

(b)           Short Plan Year. Notwithstanding the foregoing, if a Participant
first becomes a Participant after the first day of a Plan Year, the maximum
Annual Deferral Amount shall be limited to the amount of compensation not yet
earned by the Participant as of the date the Participant submits an Election
Form to the Company for acceptance.

 

3.3           Election to Defer; Effect of Election Form.

 

(a)           First Plan Year. In connection with a Participant’s commencement
of participation in the Plan, the Participant shall make an irrevocable deferral
election for the Plan Year in which the Participant commences participation in
the Plan, along with such other elections as the Senior Vice President of Human
Resources (or in the case of a Section 16 Officer, the Committee) deems
necessary or desirable under the Plan. For these elections to be valid, the
Election Form must be completed and signed by the Participant, timely delivered
to the Company (in accordance with Section 2.2 above) and accepted by the
Company.

 

(b)           Subsequent Plan Years. For each succeeding Plan Year, an
irrevocable deferral election for that Plan Year, and such other elections as
the Senior Vice President of Human Resources (or in the case of a Section 16
Officer, the Committee) deems necessary or desirable under the Plan, shall be
made by timely delivering a new Election Form to the Company, in accordance with
the terms of the Plan, before the end of the Plan Year preceding the Plan Year
for which the election is made. If no such Election Form is timely delivered for
a Plan Year, the Annual Deferral Amount shall be zero for that Plan Year.

 

(c)           Performance-Based Compensation. Notwithstanding the foregoing, an
irrevocable deferral election pertaining to Performance Cash or Performance
Shares may be made by timely delivering an Election Form to the Company, in
accordance with the terms of the Plan, no later than six months before the end
of the performance period. “Performance-based compensation” shall be
compensation based on services performed

 

8

--------------------------------------------------------------------------------


 

over a period of at least 12 months, in accordance with Code Section 409A and
related guidance.

 

(d)           Restricted Stock Amounts. Effective January 1, 2005, deferrals of
restricted stock (which do not otherwise qualify as Performance Shares) shall
not be permitted under this Plan. Notwithstanding the foregoing, a Participant’s
election to defer restricted stock which was made on or prior to December 31,
2004 under the terms of the Prior Plan Statement with respect to restricted
stock which vests on or after January 1, 2005 shall be treated as an Annual
Performance Share Amount under this Plan restatement. As of the date on which
such restricted stock amounts vest, such Participant’s Performance Share Account
shall be credited with the number of units equal to the number of shares of ATK
common stock that would have otherwise been delivered to the Participant. Such
units shall become payable in accordance with the terms of this Plan statement
(and not the Prior Plan Statement). Restricted stock deferrals which vested and
were credited to this Plan on or prior to December 31, 2004 shall be governed
exclusively under the terms of the Prior Plan Statement.

 

3.4           Withholding and Crediting of Annual Deferral Amounts.  For each
Plan Year, the Base Salary portion of the Annual Deferral Amount shall be
withheld from each regularly scheduled Base Salary payroll in equal amounts, as
adjusted from time to time for increases and decreases in Base Salary. The
Performance Cash and/or Performance Shares portion of the Annual Deferral Amount
shall be withheld at the time the Performance Cash and/or Performance Shares are
or otherwise would be paid to the Participant, whether or not this occurs during
the Plan Year itself. Annual Deferral Amounts shall be credited to a
Participant’s Deferral Account as soon as reasonably practicable following the
time such amounts would otherwise have been paid to the Participant.

 

3.5           Company Contribution Amount. For each Plan Year, the CEO (or in
the case of a Section 16 Officer, the Committee) may, in his or her sole
discretion, credit any amount to any Participant’s Annual Account under this
Plan, which amount shall be part of the Participant’s Company Contribution
Amount for that Plan Year. The amount so credited to a Participant may be
smaller or larger than the amount credited to any other Participant, and the
amount credited to any Participant for a Plan Year may be zero, even though one
or more other Participants receive a Company Contribution Amount for that Plan
Year. The Company Contribution Amount described in this Section 3.5, if any,
shall be credited to the Participant’s Annual Account for the applicable Plan
Year on a date or dates to be determined by the CEO (or the Committee as
applicable), in his or her sole discretion.

 

3.6           Company Restoration Matching Amount.  A Participant’s Company
Restoration Matching Amount for any Plan Year shall be the amount necessary to
make up for the lost share, if any, of matching contributions (but not elective
deferred contributions) under the 401(k) Plan attributable to the Participant’s
deferrals under this Plan that would have otherwise been allocated to the
account of the Participant under the 401(k) Plan for such Plan Year. The amount
so credited to a Participant under this Plan for any Plan Year (i) may be
smaller or larger than the amount credited to any other Participant and (ii) may
differ from the amount credited to such Participant in the preceding Plan Year.
The Participant’s Company Restoration Matching

 

9

--------------------------------------------------------------------------------


 

Amount, if any, shall be credited to the Participant’s Annual Account for the
applicable Plan Year as soon as administratively practicable after the amount
can determined for the applicable Plan Year.

 

3.7           Crediting of Amounts after Benefit Distribution.  Notwithstanding
any provision in this Plan to the contrary, if the complete distribution of a
Participant’s vested Account Balance occurs prior to the date on which any
portion of (i) the Annual Deferral Amount that a Participant has elected to
defer in accordance with Section 3.3, (ii) the Company Contribution Amount, or
(iii) the Company Restoration Matching Amount, would otherwise be credited to
the Participant’s Account Balance, such amounts shall not be credited to the
Participant’s Account Balance, but shall be paid to the Participant in a single
lump sum as soon as administratively practicable after the amount can be
determined.

 

3.8           Vesting. A Participant shall at all times be 100% vested in his or
her Account Balance; provided, however, that a Participant shall be vested in
any Company Contribution Amount credited to his or her Company Contribution
Account in accordance with the vesting schedule(s) set forth in his or her
employment agreement or any other agreement entered into between the Participant
and his or her Employer, or as declared by the CEO (or, in the case of a Section
16 Officer, the Committee). A different vesting schedule may apply to each
Company Contribution Amount credited to the Participant’s Company Contribution
Account. If no vesting schedule is specified in such agreements or declared by
the CEO or Committee, as applicable, a Company Contribution Amount shall be 100%
vested.

 

3.9           Crediting and Debiting of Account Balances.  In accordance with,
and subject to, the rules and procedures that are established from time to time
by the PRC, amounts shall be credited or debited to a Participant’s Account
Balance in accordance with the following rules:

 

(a)           Measurement Funds. The Participant may elect one or more of the
measurement funds selected by the PRC, in its sole discretion, which are based
on certain mutual funds or other collective investment vehicles (the
“Measurement Funds”), for the purpose of crediting or debiting additional
amounts to his or her Account Balance (other than the Performance Share
Account). As necessary, the PRC may, in its sole discretion, discontinue,
substitute or add a Measurement Fund. Each such action will take effect as of
the first day of the first calendar quarter that begins at least 30 days after
the day on which the PRC gives Participants advance written notice of such
change.

 

(b)           Election of Measurement Funds. A Participant, in connection with
his or her initial deferral election in accordance with Section 3.3(a) above,
shall elect, on the Election Form, one or more Measurement Fund(s) (as described
in Section 3.9(a) above) to be used to determine the amounts to be credited or
debited to his or her Account Balance (other than the Performance Share
Account). If a Participant does not elect any of the Measurement Funds as
described in the previous sentence, the Participant’s Account Balance (other
than the Performance Share Account) shall automatically be allocated into the
money market Measurement Fund, as determined by the PRC from time to time, in
its sole discretion. The Participant may (but is not required to) elect, by
submitting an Election Form to the Company that is accepted by the Company, to
add or delete one or more Measurement Fund(s) to be used to determine the
amounts to be credited or debited

 

10

--------------------------------------------------------------------------------


 

to his or her Account Balance (other than the Performance Share Account), or to
change the portion of his or her Account Balance (other than the Performance
Share Account) allocated to each previously or newly elected Measurement Fund.
If an election is made in accordance with the previous sentence, it shall apply
as of the first business day that is administratively practicable, and shall
continue thereafter for each subsequent day in which the Participant
participates in the Plan, unless changed in accordance with the previous
sentence.

 

(c)           Proportionate Allocation. In making any election described in
Section 3.9(b) above, the Participant shall specify on the Election Form, in
increments of 1%, the percentage of his or her Account Balance or Measurement
Fund, as applicable, to be allocated/reallocated.

 

(d)           Annual Performance Share Amounts. Annual Performance Shares
Amounts shall be allocated to the ATK common stock Measuring Fund as of the date
on which such performance shares would otherwise have been paid under the
applicable Company stock incentive plan, and the Participant’s Performance Share
Account shall be credited with the number of units equal to the number of shares
of ATK common stock that would have otherwise been delivered to the Participant.

 

(i)            Cash Dividends. An amount shall be credited on any cash dividend
payment date in that number of units equal to the number of shares that could
have been purchased on the dividend payment date, based upon the closing price
of ATK common stock as reported on the New York Stock Exchange for such date,
with the value of the cash dividends paid on shares of stock equal to the number
of units credited to the Performance Share Account as of the record date for
such dividend.

 

(ii)           Changes in ATK Common Stock. In the event that the Committee
shall determine that any dividend or other distribution (whether in the form of
cash, shares, other securities or other property), recapitalization, stock
split, reverse stock split, reorganization, merger, consolidation, split-up,
spin-off, combination, repurchase or exchange of shares of the Company’s common
stock or other securities of the Company, issuance of warrants or other rights
to purchase shares of the Company’s common stock or other securities of the
Company or other similar corporate transaction or event affects the Company’s
common stock such that an adjustment is determined by the Committee to be
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, then the
Committee shall, in such manner as it may deem equitable, adjust the number,
value and/or type of units that are credited to the Participants’ Performance
Share Account.

 

(iii)          Voting. No Participant or Beneficiary shall be entitled to any
voting rights with respect to any units credited to the Performance Share
Account.

 

(e)           Crediting or Debiting Method. The performance of each Measurement
Fund (either positive or negative) will be determined on a daily basis based on
the manner in which such Participant’s Account Balance has been hypothetically
allocated among the Measurement Funds by the Participant.

 

11

--------------------------------------------------------------------------------


 

(f)            No Actual Investment. Notwithstanding any other provision of this
Plan that may be interpreted to the contrary, the Measurement Funds are to be
used for measurement purposes only, and a Participant’s election of any such
Measurement Fund, the allocation of his or her Account Balance thereto, the
calculation of additional amounts and the crediting or debiting of such amounts
to a Participant’s Account Balance shall not be considered or construed in any
manner as an actual investment of his or her Account Balance in any such
Measurement Fund. In the event that the Company or the Trustee (as that term is
defined in the Trust), in its own discretion, decides to invest funds in any or
all of the investments on which the Measurement Funds are based, no Participant
shall have any rights in or to such investments themselves. Without limiting the
foregoing, a Participant’s Account Balance shall at all times be a bookkeeping
entry only and shall not represent any investment made on his or her behalf by
the Company or the Trust; the Participant shall at all times remain an unsecured
creditor of the Company.

 

3.10         FICA and Other Taxes.

 

(a)           Annual Deferral Amounts. For each Plan Year in which an Annual
Deferral Amount is being withheld from a Participant, the Participant’s
Employer(s) shall withhold, in a manner determined by the Employer(s), the
Participant’s share of FICA and other employment taxes on such Annual Deferral
Amount. If necessary, the Company may reduce the Annual Deferral Amount in order
to comply with this Section 3.10.

 

(b)           Company Restoration Matching Account and Company Contribution
Account. When a Participant’s Annual Account is credited with a Company
Restoration Matching Amount and/or Company Contribution Amount (or, if such
amount is subject to a vesting schedule, when such Participant is vested in such
amount), the Participant’s Employer(s) shall withhold, in a manner determined by
the Employer(s), the Participant’s share of FICA and other employment taxes on
such Company Restoration Matching Amount and/or Company Contribution Amount. If
necessary, the Company may reduce the vested portion of the Participant’s
Company Restoration Matching Account or Company Contribution Account, as
applicable, in order to comply with this Section 3.10.

 

(c)           Distributions. The Participant’s Employer(s), or the trustee of
the Trust, shall withhold from any payments made to a Participant under this
Plan all federal, state and local income, employment and other taxes required to
be withheld by the Employer(s), or the trustee of the Trust, in connection with
such payments, in amounts and in a manner to be determined in the sole
discretion of the Employer(s) and the trustee of the Trust.

 

ARTICLE 4
 Scheduled Distribution; Unforeseeable Financial Emergencies

 

4.1           Scheduled Distribution.  In connection with each election to defer
an Annual Deferral Amount, a Participant may irrevocably elect to receive a
Scheduled Distribution, in the form of a lump sum payment, from the Plan with
respect to all or a portion of the Annual Account (excluding Annual Performance
Share Amounts and Company Contribution Amounts). The Scheduled Distribution
shall be a lump sum payment in an amount that is equal to the portion of the
Annual

 

12

--------------------------------------------------------------------------------


 

Account the Participant elected to have distributed as a Scheduled Distribution,
plus amounts credited or debited in the manner provided in Section 3.9 above on
that amount, calculated as of the close of business on the date on which the
Scheduled Distribution becomes payable (or on the immediately preceding business
day if such date is not a business day). Subject to the other terms and
conditions of this Plan, each Scheduled Distribution elected shall be paid out
during a 60-day period commencing immediately after the first day of any Plan
Year designated by the Participant. The Plan Year designated by the Participant
must be at least three Plan Years after the end of the Plan Year to which the
Participant’s deferral election described in Section 3.3 relates. By way of
example, if a Scheduled Distribution is elected for Annual Accounts that are
earned in the Plan Year commencing January 1, 2005, the Scheduled Distribution
would become payable during a 60-day period commencing January 1, 2009.

 

4.2           Postponing Scheduled Distributions. A Participant may elect to
postpone a Scheduled Distribution described in Section 4.1 above, and have such
amount paid out during a 60-day period commencing immediately after an allowable
alternative distribution date designated by the Participant in accordance with
this Section 4.2. In order to make this election, the Participant must submit a
new Scheduled Distribution Election Form to the Company in accordance with the
following criteria:

 

(a)           Such Scheduled Distribution Election Form must be submitted to and
accepted by the Company at least 12 months prior to the Participant’s previously
designated Scheduled Distribution Date;

 

(b)           The new Scheduled Distribution Date selected by the Participant
must be the first day of a Plan Year, and must be at least five years after the
previously designated Scheduled Distribution Date; and

 

(c)           The election of the new Scheduled Distribution Date shall have no
effect until at least 12 months after the date on which the election is made;

 

Provided, however, a Participant may elect to postpone each Scheduled
Distribution no more than one time.

 

4.3           Certain Benefits Take Precedence Over Scheduled Distributions.  If
a Benefit Distribution Date occurs that triggers a benefit under Articles 5, 6,
7 or 8, any Annual Account that is subject to a Scheduled Distribution election
under Section 4.1 shall not be paid in accordance with Section 4.1, but shall be
paid in accordance with the other applicable Article. Notwithstanding the
foregoing, the Committee shall interpret this Section 4.3 in a manner that is
consistent with Code Section 409A and other applicable tax law, including but
not limited to guidance issued after the effective date of this Plan.

 

4.4           Withdrawal Payout; Suspensions for Unforeseeable Financial
Emergencies.

 

(a)           If the Participant experiences an Unforeseeable Financial
Emergency, the Participant may petition the Senior Vice President of Human
Resources (or in the case of a Section 16 Officer, the Committee) to receive a
partial or full payout from the Plan. The Participant shall only receive a
payout from the Plan to the extent such payout is deemed necessary

 

13

--------------------------------------------------------------------------------


 

by the Senior Vice President of Human Resources or the Committee, as applicable,
to satisfy the Participant’s Unforeseeable Financial Emergency, plus amounts
reasonably necessary to pay taxes reasonably anticipated as a result of the
distribution. If a Participant receives a payout due to an Unforeseeable
Financial Emergency, such Participant’s deferrals under this Plan shall cease.
The Participant may not again elect to defer compensation until the enrollment
period for the Plan Year that begins at least 12 months after such payout (or
such later enrollment period, if required by Code Section 409A and other
applicable tax law).

 

(b)           The payout shall not exceed the lesser of (i) the Participant’s
vested Account Balance, calculated as of the close of business on the date on
which the amount becomes payable, as determined by the Senior Vice President of
Human Resources or Committee, as applicable, or (ii) the amount necessary to
satisfy the Unforeseeable Financial Emergency, plus amounts reasonably necessary
to pay taxes reasonably anticipated as a result of the distribution.
Notwithstanding the foregoing, a Participant may not receive a payout from the
Plan to the extent that the Unforeseeable Financial Emergency is or may be
relieved (A) through reimbursement or compensation by insurance or otherwise,
(B) by liquidation of the Participant’s assets, to the extent the liquidation of
such assets would not itself cause severe financial hardship or (C) by
suspension of deferrals under this Plan, if the Senior Vice President of Human
Resources or the Committee, as applicable, determines that suspension is
required by Code Section 409A and other applicable tax law.

 

(c)           If the Senior Vice President of Human Resources or the Committee,
as applicable, approves a Participant’s petition for payout, the Participant’s
deferrals under this Plan shall be suspended as of the date of such approval and
the Participant shall receive a payout from the Plan within 60 days of the date
of such approval.

 

(d)           Notwithstanding the foregoing, the Senior Vice President of Human
Resources or the Committee, as applicable, shall interpret all provisions
relating to suspension and/or payout under this Section 4.4 in a manner that is
consistent with Code Section 409A and other applicable tax law, including but
not limited to guidance issued after the effective date of this Plan.

 

ARTICLE 5

Retirement Benefit

 

5.1           Retirement Benefit. A Participant who Retires shall receive, as a
Retirement Benefit, his or her vested Account Balance, calculated as of the
close of business on the Participant’s Benefit Distribution Date.

 

5.2           Payment of Retirement Benefit.

 

(a)           In connection with a Participant’s election to defer an Annual
Deferral Amount, the Participant shall elect the form in which his or her Annual
Account for such Plan Year will be paid. The Participant may elect to receive
each Annual Account in the form of a lump sum or pursuant to an Annual
Installment Method of up to 15 years. The

 

14

--------------------------------------------------------------------------------


 

Participant may change this election one time by submitting an Election Form to
the Company in accordance with the following criteria:

 

(i)            The election to modify the form of payment for such Annual
Account shall have no effect until at least 12 months after the date on which
the election is made;

 

(ii)           The first payment related to such Annual Account shall be delayed
at least five years from the originally scheduled Benefit Distribution Date for
such Annual Account, as described in Section 1.9(a);

 

(iii)          The election to modify the Retirement Benefit shall have no
effect until at least 12 months after the date on which the election is made;
and

 

(iv)          Notwithstanding the foregoing, the Company, the Committee and the
Senior Vice President of Human Resources, as applicable, shall interpret all
provisions relating to changing the Retirement Benefit election under this
Article 5 in a manner that is consistent with Code Section 409A and other
applicable tax law, including but not limited to guidance issued after the
effective date of this Plan. Accordingly, if a Participant’s subsequent
distribution election would result in the shortening of the length of the
payment period (e.g., a Participant changes an existing distribution election
from annual installments to a lump sum payment; from 10 annual installments to
five annual installments, etc.), and the Company, the Committee and the Senior
Vice President of Human Resources, as applicable, determines such election to be
inconsistent with Code Section 409A and other applicable tax law, the election
shall not be effective.

 

The Election Form most recently accepted by the Company shall govern the payout
of the Annual Account. If a Participant does not make any election with respect
to the payment of the Annual Account, then such Participant shall be deemed to
have elected to receive the Annual Account in a lump sum.

 

(b)           The lump sum payment shall be made, or installment payments shall
commence, no later than 60 days after the Benefit Distribution Date. Remaining
installments, if any, shall continue in accordance with the Participant’s
election for each Annual Account and shall be paid no later than 60 days after
each anniversary of the Benefit Distribution Date.

 

(c)           Notwithstanding a Participant’s election to receive payment of an
Annual Account in installments, if the Participant’s vested Account Balance,
calculated as of the close of business on the Participant’s Benefit Distribution
Date (or on the immediately preceding business day if such date is not a
business day) is determined to have a value of $25,000 or less, the
Participant’s entire Account Balance shall be paid in a single lump sum no later
than 60 days after the Benefit Distribution Date.

 

15

--------------------------------------------------------------------------------


 

ARTICLE 6
Termination Benefit

 

6.1           Termination Benefit.  A Participant who experiences a Termination
of Employment shall receive, as a Termination Benefit, his or her vested Account
Balance, calculated as of the close of business on the Participant’s Benefit
Distribution Date (or the first anniversary thereof, in accordance with the
Participant’s election below). If the calculation date is not a business day,
then such calculation shall be made on the immediately preceding business day.

 

6.2           Payment of Termination Benefit.  In connection with a
Participant’s election to defer an Annual Deferral Amount, the Participant shall
elect to receive each Annual Account in a lump sum payment:  (i) no later than
60 days after the last day of the six-month period immediately following the
date on which the Participant experiences a Termination of Employment or (ii) no
later than 60 days after the first anniversary of such Termination of
Employment. If a Participant does not make any election with respect to the
payment of the Annual Account, the Annual Account shall be paid to the
Participant no later than 60 days after the last day of the six-month period
immediately following the date on which the Participant experiences a
Termination of Employment.

 

ARTICLE 7
Disability Benefit

 

7.1           Disability Benefit.  Upon a Participant’s Disability, the
Participant shall receive a Disability Benefit, which shall be equal to the
Participant’s vested Account Balance, calculated as of the close of business on
the Participant’s Benefit Distribution Date (or on the immediately preceding
business day if such date is not a business day).

 

7.2           Payment of Disability Benefit.  The Disability Benefit shall be
paid to the Participant in a lump sum payment no later than 60 days after the
Participant’s Benefit Distribution Date.

 

ARTICLE 8
Death Benefit

 

8.1           Death Benefit.  The Participant’s Beneficiary(ies) shall receive a
Death Benefit upon the Participant’s death which will be equal to the
Participant’s vested Account Balance, calculated as of the close of business on
the Participant’s Benefit Distribution Date (or on the immediately preceding
business day if such date is not a business day).

 

8.2           Payment of Death Benefit  The Death Benefit shall be paid to the
Participant’s Beneficiary(ies) in a lump sum payment no later than 60 days after
the Participant’s Benefit Distribution Date.

 

ARTICLE 9
Form of Payment

 

9.1           Payment in Cash or Common Stock.  Payment of a Participant’s
Annual Account shall be made in cash; provided, however, that payment of the
portion of the Participant’s Account

 

16

--------------------------------------------------------------------------------


 

Balance attributable to the Participant’s Performance Share Account, if any,
shall be made, net of withholding taxes, exclusively in shares of the Company’s
common stock.

 

9.2           Relation to Stock Incentive Plan.  Benefits attributable to
Performance Share Accounts which are paid in shares of the Company’s common
stock are subject to any applicable terms, conditions and restrictions required
by the applicable Company stock incentive plan.

 

ARTICLE 10
Beneficiary Designation

 

10.1         Beneficiary.  Each Participant shall have the right, at any time,
to designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive any benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of an Employer
in which the Participant participates.

 

10.2         Beneficiary Designation; Change; Spousal Consent.  A Participant
shall designate his or her Beneficiary by completing and signing the Beneficiary
Designation Form, and returning it to the Company. A Participant shall have the
right to change a Beneficiary by completing, signing and otherwise complying
with the terms of the Beneficiary Designation Form and the Company’s rules and
procedures, as in effect from time to time. If the Participant names someone
other than his or her spouse as a Beneficiary, the Senior Vice President of
Human Resources may, in his or her sole discretion, determine that spousal
consent is required to be provided in a form designated by the Senior Vice
President of Human Resources, executed by such Participant’s spouse and returned
to the Company. Upon the acceptance by the Company of a new Beneficiary
Designation Form, all Beneficiary designations previously filed shall be
canceled. The Company shall be entitled to rely on the last Beneficiary
Designation Form filed by the Participant and accepted by the Company prior to
his or her death.

 

10.3         Acknowledgment.  No designation or change in designation of a
Beneficiary shall be effective until received and acknowledged in writing by the
Company.

 

10.4         No Beneficiary Designation.  If a Participant fails to designate a
Beneficiary as provided in Sections 10.1, 10.2 and 10.3 above or, if all
designated Beneficiaries predecease the Participant or die prior to complete
distribution of the Participant’s benefits, then the Participant’s designated
Beneficiary shall be deemed to be his or her surviving spouse. If the
Participant has no surviving spouse, the benefits remaining under the Plan to be
paid to a Beneficiary shall be payable to the executor or personal
representative of the Participant’s estate.

 

10.5         Doubt as to Beneficiary.  If the Senior Vice President of Human
Resources has any doubt as to the proper Beneficiary to receive payments
pursuant to this Plan, he or she shall have the right, exercisable in his or her
discretion, to cause the Participant’s Employer to withhold such payments until
this matter is resolved to his or her satisfaction.

 

10.6         Discharge of Obligations.  The payment of benefits under the Plan
to a Beneficiary shall fully and completely discharge the Company, the Employer,
the Committee and the Vice President of Human Resources from all further
obligations under this Plan with respect to the Participant.

 

17

--------------------------------------------------------------------------------


 

ARTICLE 11
Leave of Absence

 

11.1         Paid Leave of Absence.  If a Participant is authorized by the
Participant’s Employer to take a paid leave of absence from the employment of
the Employer, (i) the Participant shall continue to be considered eligible for
the benefits provided in Articles 4, 5, 6, 7 or 8 in accordance with the
provisions of those Articles, and (ii) the Annual Deferral Amount shall continue
to be withheld during such paid leave of absence in accordance with Section 3.3.

 

11.2         Unpaid Leave of Absence.  If a Participant is authorized by the
Participant’s Employer to take an unpaid leave of absence from the employment of
the Employer for any reason, such Participant shall continue to be eligible for
the benefits provided in Articles 4, 5, 6, 7 or 8 in accordance with the
provisions of those Articles. However, the Participant shall be excused from
fulfilling his or her Annual Deferral Amount commitment that would otherwise
have been withheld during the remainder of the Plan Year in which the unpaid
leave of absence is taken. During the unpaid leave of absence, the Participant
shall not be allowed to make any additional deferral elections. However, if the
Participant returns to employment, the Participant may elect to defer an Annual
Deferral Amount for the Plan Year following his or her return to employment and
for every Plan Year thereafter while a Participant in the Plan, provided such
deferral elections are otherwise allowed and an Election Form is delivered to
and accepted by the Company for each such election in accordance with
Section 3.3 above.

 

ARTICLE 12
Termination of Plan, Amendment or Modification

 

12.1         Termination of Plan.  Although the Company anticipates that it will
continue the Plan for an indefinite period of time, there is no guarantee that
the Company will continue the Plan or will not terminate the Plan at any time in
the future. Accordingly, the Company reserves the right to Terminate the Plan
(as defined in Section 1.43). In the event of a Termination of the Plan, the
Measurement Funds available to Participants following the Termination of the
Plan shall be comparable in number and type to those Measurement Funds available
to Participants in the Plan Year preceding the Plan Year in which the
Termination of the Plan is effective. Following a Termination of the Plan,
Participant Account Balances shall remain in the Plan until the Participant
becomes eligible for the benefits provided in Articles 4, 5, 6, 7 or 8 in
accordance with the provisions of those Articles. The Termination of the Plan
shall not adversely affect any Participant or Beneficiary who has become
entitled to the payment of any benefits under the Plan as of the date of
termination; provided, however, that to the extent permissible under
Code Section 409A and related Treasury Regulations and guidance, including but
not limited to such guidance and Regulations as may be issued after the
effective date of this Plan, if there is a Termination of the Plan with respect
to all Participants, the Company shall have the right, in its sole discretion,
and notwithstanding any elections made by the Participant, to immediately pay
all benefits in a lump sum following such Termination of the Plan.

 

18

--------------------------------------------------------------------------------


 

12.2         Amendment.

 

(a)           The Committee may, at any time, amend or modify the Plan in whole
or in part. Notwithstanding the foregoing, no amendment shall be effective to
decrease the value of a Participant’s vested Account Balance in existence at the
time the amendment is made. In no event shall the Company, the Employer or the
Committee be responsible for any decline in a Participant’s Account Balance as a
result of the selection, discontinuation, addition, substitution, crediting or
debiting of the Measurement Funds pursuant to Section 3.9.

 

(b)           Notwithstanding any provision of the Plan to the contrary, in the
event that the Committee determines that any provision of the Plan may cause
amounts deferred under the Plan to become immediately taxable to any Participant
under Code Section 409A, and related guidance, the Committee may (i) adopt such
amendments to the Plan and appropriate policies and procedures, including
amendments and policies with retroactive effect, that the Committee determines
necessary or appropriate to preserve the intended tax treatment of the Plan
benefits provided by the Plan and/or (ii) take such other actions as the
Committee determines necessary or appropriate to comply with the requirements of
Code Section 409A, and related guidance.

 

12.3         Effect of Payment.  The full payment of the Participant’s vested
Account Balance under Articles 4, 5, 6, 7 or 8 of the Plan shall completely
discharge all obligations to a Participant and his or her designated
Beneficiaries under this Plan.

 

ARTICLE 13
Administration

 

13.1         Committee Duties.  Except as otherwise provided in this Plan, this
Plan shall be administered by the Committee. The Committee shall also have the
discretion and authority to (i) make, amend, interpret and enforce all
appropriate rules and regulations for the administration of this Plan and
(ii) decide or resolve any and all questions including interpretations of this
Plan, as may arise in connection with the Plan. When making a determination or
calculation, the Company, Committee and the Senior Vice President of Human
Resources, as applicable, shall be entitled to rely on information furnished by
a Participant.

 

13.2         Agents.  In the administration of this Plan, the Committee may,
from time to time, employ agents and delegate to them such administrative duties
as it sees fit (including acting through a duly appointed representative) and
may from time to time consult with counsel who may be counsel to any Employer.

 

13.3         Binding Effect of Decisions.  The decision or action of the
Administrator with respect to any question arising out of or in connection with
the administration, interpretation and application of the Plan and the rules and
regulations promulgated hereunder shall be final and conclusive and binding upon
all persons having any interest in the Plan.

 

13.4         Indemnity.  All Employers shall indemnify and hold harmless the
members of the Committee, the PRC, the CEO, the Senior Vice President of Human
Resources, any Employee to whom

 

19

--------------------------------------------------------------------------------


 

duties have been or may be delegated under this Plan, and the Administrator
against any and all claims, losses, damages, expenses or liabilities arising
from any action or failure to act with respect to this Plan, except in the case
of an individual’s willful misconduct.

 

13.5         Employer Information.  To enable the Committee and/or Administrator
to perform its functions, the Company and each Employer shall supply full and
timely information to the Committee and/or Administrator, as the case may be, on
all matters relating to the compensation of its Participants, the date and
circumstances of the Retirement, Disability, death or Termination of Employment
of its Participants, and such other pertinent information as the Committee or
Administrator may reasonably require.

 

ARTICLE 14
Other Benefits and Agreements

 

14.1         Coordination with Other Benefits.  The benefits provided for a
Participant and Participant’s Beneficiary under the Plan are in addition to any
other benefits available to such Participant under any other plan or program for
employees of the Participant’s Employer. The Plan shall supplement and shall not
supersede, modify or amend any other such plan or program except as may
otherwise be expressly provided.

 

ARTICLE 15
Claims Procedures

 

15.1         Presentation of Claim.  Any Participant or Beneficiary of a
deceased Participant (such Participant or Beneficiary being referred to below as
a “Claimant”) may deliver to the PRC (or in the case of a Section 16 Officer,
the Committee) a written claim for a determination with respect to the amounts
distributable to such Claimant from the Plan. If such a claim relates to the
contents of a notice received by the Claimant, the claim must be made within 60
days after such notice was received by the Claimant. All other claims must be
made within 180 days of the date on which the event that caused the claim to
arise occurred. The claim must state with particularity the determination
desired by the Claimant.

 

15.2         Notification of Decision.  The PRC (or in the case of a Section 16
Officer, the Committee) shall consider a Claimant’s claim within a reasonable
time, but no later than 90 days after receiving the claim. If the PRC or the
Committee, as applicable, determines that special circumstances require an
extension of time for processing the claim, written notice of the extension
shall be furnished to the Claimant prior to the termination of the initial
90-day period. In no event shall such extension exceed a period of 90 days from
the end of the initial period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the PRC or
the Committee expects to render the benefit determination. The PRC or the
Committee, as applicable, shall notify the Claimant in writing:

 

(a)           that the Claimant’s requested determination has been made, and
that the claim has been allowed in full; or

 

20

--------------------------------------------------------------------------------


 

(b)           that the PRC or the Committee has reached a conclusion contrary,
in whole or in part, to the Claimant’s requested determination, and such notice
must set forth in a manner calculated to be understood by the Claimant:

 

(i)            the specific reason(s) for the denial of the claim, or any part
of it;

 

(ii)           specific reference(s) to pertinent provisions of the Plan upon
which such denial was based;

 

(iii)          a description of any additional material or information necessary
for the Claimant to perfect the claim, and an explanation of why such material
or information is necessary;

 

(iv)          an explanation of the claim review procedure set forth in
Section 15.3 below; and

 

(v)           a statement of the Claimant’s right to bring a civil action under
ERISA Section 502(a) following an adverse benefit determination on review.

 

15.3         Review of a Denied Claim.  On or before 60 days after receiving a
notice from the PRC (or in the case of a Section 16 Officer, the Committee) that
a claim has been denied, in whole or in part, a Claimant (or the Claimant’s duly
authorized representative) may file with the PRC or the Committee, as
applicable, a written request for a review of the denial of the claim. The
Claimant (or the Claimant’s duly authorized representative):

 

(a)           may, upon request and free of charge, have reasonable access to,
and copies of, all documents, records and other information relevant to the
claim for benefits;

 

(b)           may submit written comments or other documents; and/or

 

(c)           may request a hearing, which the PRC or the Committee (as
applicable), in its sole discretion, may grant.

 

15.4         Decision on Review.  The PRC (or in the case of a Section 16
Officer, the Committee) shall render its decision on review promptly, and no
later than 60 days after the receipt of the Claimant’s written request for a
review of the denial of the claim. If the PRC or the Committee, as applicable,
determines that special circumstances require an extension of time for
processing the claim, written notice of the extension shall be furnished to the
Claimant prior to the termination of the initial 60-day period. In no event
shall such extension exceed a period of 60 days from the end of the initial
period. The extension notice shall indicate the special circumstances requiring
an extension of time and the date by which the PRC or the Committee, as
applicable, expects to render the benefit determination. In rendering its
decision, the PRC or the Committee, as applicable, shall take into account all
comments, documents, records and other information submitted by the Claimant
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination. The decision must be written
in a manner calculated to be understood by the Claimant, and it must contain:

 

(a)           specific reasons for the decision;

 

(b)           specific reference(s) to the pertinent Plan provisions upon which
the decision was based;

 

21

--------------------------------------------------------------------------------


 

(c)           a statement that the Claimant is entitled to receive, upon request
and free of charge, reasonable access to and copies of, all documents, records
and other information relevant (as defined in applicable ERISA regulations) to
the Claimant’s claim for benefits; and

 

(d)           a statement of the Claimant’s right to bring a civil action under
ERISA Section 502(a).

 

15.5         Legal Action.  A Claimant’s compliance with the foregoing
provisions of this Article 15 is a mandatory prerequisite to a Claimant’s right
to commence any legal action with respect to any claim for benefits under this
Plan.

 

15.6         Determinations.   Benefits under the Plan will be paid only if the
PRC (or in the case of a Section 16 Officer, the Committee) decides in its
discretion that the applicant is entitled to them.  The PRC or the Committee, as
applicable, has discretionary authority to grant or deny benefits under the
Plan.  The PRC shall have the sole discretion, authority and responsibility to
interpret and construe this Plan Statement and all relevant documents and
information, and to determine all factual and legal questions under the Plan, in
relation to a person’s (other than a Section 16 Officer) claim for benefits. The
Committee shall have the sole discretion, authority and responsibility to
interpret and construe this Plan Statement and all relevant documents and
information, and to determine all factual and legal questions under the Plan,
including but not limited to the entitlement of all persons to benefits and the
amounts of their benefits. The Committee’s discretionary authority shall include
all matters arising under the Plan.

 

ARTICLE 16
Trust

 

16.1         Establishment of the Trust.  In order to provide assets from which
to fulfill the obligations of the Participants and their beneficiaries under the
Plan, the Company may establish a trust by a trust agreement with a third party,
the trustee, to which each Employer may, in its discretion, contribute cash or
other property to provide for the benefit payments under the Plan, (the
“Trust”).

 

16.2         Interrelationship of the Plan and the Trust.  The provisions of the
Plan shall govern the rights of a Participant to receive distributions pursuant
to the Plan. The provisions of the Trust shall govern the rights of the
Employers, Participants and the creditors of the Company to the assets
transferred to the Trust. The Company shall at all times remain liable to carry
out its obligations under the Plan.

 

16.3         Distributions From the Trust.  The Company’s obligations under the
Plan may be satisfied with Trust assets distributed pursuant to the terms of the
Trust, and any such distribution shall reduce the Company’s obligations under
this Plan.

 

ARTICLE 17
Miscellaneous

 

17.1         Status of Plan. The Plan is intended to be a plan that is not
qualified within the meaning of Code Section 401(a) and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly

 

22

--------------------------------------------------------------------------------


 

compensated employees” within the meaning of ERISA Sections 201(2), 301(a)(3)
and 401(a)(1). The Plan shall be administered and interpreted (i) to the extent
possible in a manner consistent with that intent and (ii) in accordance with
Code Section 409A and other applicable tax law, including but not limited to
Treasury Regulations promulgated pursuant to Code Section 409A.

 

17.2         Unsecured General Creditor.  Participants and their Beneficiaries,
heirs, successors and assigns shall have no legal or equitable rights, interests
or claims in any property or assets of the Company. For purposes of the payment
of benefits under this Plan, any and all of the Company’s assets shall be, and
remain, the general, unpledged unrestricted assets of the Company. The Company’s
obligation under the Plan shall be merely that of an unfunded and unsecured
promise to pay money in the future.

 

17.3         Employer’s Liability.  The Company’s liability for the payment of
benefits shall be defined only by the Plan. The Company shall have no obligation
to a Participant under the Plan except as expressly provided in the Plan.

 

17.4         Nonassignability.  Neither a Participant nor any other person shall
have any right to commute, sell, assign, transfer, pledge, anticipate, mortgage
or otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant’s or any other person’s bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise
(including without limitation any domestic relations order, whether or not a
“qualified domestic relations order” under section 414(p) of the Code and
section 206(d) of ERISA) before the Account Balance is distributed to the
Participant or Beneficiary.

 

17.5         Not a Contract of Employment.  The terms and conditions of this
Plan shall not be deemed to constitute a contract of employment between the
Company or any Employer and the Participant. Such employment is hereby
acknowledged to be an “at will” employment relationship that can be terminated
at any time for any reason, or no reason, with or without cause, and with or
without notice, unless expressly provided in a written employment agreement.
Nothing in this Plan shall be deemed to give a Participant the right to be
retained in the service of the Company or any Employer or to interfere with the
right of the Company or any Employer to discipline or discharge the Participant
at any time.

 

17.6         Furnishing Information.  A Participant or his or her Beneficiary
will cooperate with the Company by furnishing any and all information requested
by the Company and take such other actions as may be requested in order to
facilitate the administration of the Plan and the payments of benefits
hereunder, including but not limited to taking such physical examinations as the
Company may deem necessary.

 

17.7         Terms.  Whenever any words are used herein in the singular or in
the plural, they shall be construed as though they were used in the plural or
the singular, as the case may be, in all cases where they would so apply.

 

23

--------------------------------------------------------------------------------


 

17.8         Captions.  The captions of the articles, sections and paragraphs of
this Plan are for convenience only and shall not control or affect the meaning
or construction of any of its provisions.

 

17.9         Governing Law.  Subject to ERISA, the provisions of this Plan shall
be construed and interpreted according to the internal laws of the State of
Minnesota without regard to its conflicts of laws principles.

 

17.10       Notice.  Any notice or filing required or permitted to be given to
the Company under this Plan shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:

 

ALLIANT TECHSYSTEMS INC.

Attn:  ATK Executive Compensation Department

5050 Lincoln Drive, MN01-3020

Edina, MN 55436

 

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

 

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.

 

17.11       Successors.  The provisions of this Plan shall bind and inure to the
benefit of the Company and its successors and assigns and the Participant and
the Participant’s designated Beneficiaries.

 

17.12       Spouse’s Interest.  The interest in the benefits hereunder of a
spouse of a Participant who has predeceased the Participant shall automatically
pass to the Participant and shall not be transferable by such spouse in any
manner, including but not limited to such spouse’s will, nor shall such interest
pass under the laws of intestate succession.

 

17.13       Validity.  In case any provision of this Plan shall be illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Plan shall be construed and enforced as if such
illegal or invalid provision had never been inserted herein.

 

17.14       Incompetent.  If the Senior Vice President of Human Resources
determines in its discretion that a benefit under this Plan is to be paid to a
minor, a person declared incompetent or to a person incapable of handling the
disposition of that person’s property, he or she may direct payment of such
benefit to the guardian, legal representative or person having the care and
custody of such minor, incompetent or incapable person. The Senior Vice
President of Human Resources may require proof of minority, incompetence,
incapacity or guardianship, as it may deem appropriate prior to distribution of
the benefit. Any payment of a benefit shall be a payment for the account of the
Participant and the Participant’s Beneficiary, as the case may be, and shall be
a complete discharge of any liability under the Plan for such payment amount.

 

24

--------------------------------------------------------------------------------


 

17.15       Deduction Limitation on Benefit Payments.  The Company may determine
that as a result of the application of the limitation under Code Section 162(m),
a distribution payable to a Participant pursuant to this Plan would not be
deductible if such distribution were made at the time required by the Plan. If
the Company makes such a determination, then the distribution shall not be paid
to the Participant until such time as the distribution first becomes deductible.
The amount of the distribution shall continue to be adjusted in accordance with
Section 3.9 above until it is distributed to the Participant. The amount of the
distribution, plus amounts credited or debited thereon, shall be paid to the
Participant or his or her Beneficiary (in the event of the Participant’s death)
at the earliest possible date, as determined by the Company, on which the
deductibility of compensation paid or payable to the Participant for the taxable
year of the Company during which the distribution is made will not be limited by
Section 162(m). Notwithstanding the foregoing, the Committee shall interpret
this provision in a manner that is consistent with Code Section 409A and other
applicable tax law, including but not limited to guidance issued after the
effective date of this Plan.

 

17.16       Insurance. The Company, on its own behalf or on behalf of the
trustee of the Trust, and, in its sole discretion, may apply for and procure
insurance on the life of the Participant, in such amounts and in such forms as
the Trust may choose. The Company or the trustee of the Trust, as the case may
be, shall be the sole owner and beneficiary of any such insurance. The
Participant shall have no interest whatsoever in any such policy or policies,
and at the request of the Company shall submit to medical examinations and
supply such information and execute such documents as may be required by the
insurance company or companies to whom the Company has applied for insurance.

 

25

--------------------------------------------------------------------------------